Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 1 of 103 PageID #: 1




                                                                           ^                A-
Joseph J. Schwartz, Esq.                                                   ^
Law Office ofJoseph J. Schwartz,P.C.          HfiADOV U A1 1 I                   "^4^ /
3118 Quentin Road                             UeAnlT HALL,J.
Brooklyn,New York 11234                                                                   ^             y
Phone:(347)566-4623                                                                                 ^
Fax:(347)757-4166
joseph@jsalawpc.com                                                                        ^
Attorneysfor Clamant Israel Rothbart

                     UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF NEW YORK

In re: Application ofISRAEL ROTHBART                                    NoJL
for an Order to Conduct Discovery for Use
in a Foreign Legal Proceeding Pursuant                     APPLICATION OF ISRAEL
to 28 u s e.§ 1782                                         ROTHBART PURSUANT TO
                                                           28 U.S.C.$1782

       Israel Rothbart("Claimant"), by and through his attorneys at the Law Office of Joseph J.
Schwartz, P.O.,respectfully requests that this Court grant his Application Pursuant to 28 U.S.C.§
1782 seeking discovery from Livi Kraus a/k/a Levi Kraus a/k/a Levi Yitzchak Kraus("Kraus"),a
resident of Brooklyn, New York, for use in a foreign proceeding captioned Israel Rothbart v.
Morris Rothbart (In re: Estate ofJanos Rothbart Deceased"), SUB-39329/18, High Court of
Justice, Family Division, United Kingdom (the "U.K. Proceeding").
       In support hereof, and filed contemporaneously herewith. Claimant respectfully submits:
           1. A Memorandum of Law in Support ofthis Application;

           2. The Declaration ofJoseph J. Schwartz(and exhibits thereto);

           3. A Proposed Order; and

           4. A Proposed Subpoena.




                                                        :hwartz, Esq.
                                             .aw Office of Joseph J. Schwartz, P.C.
                                             3118 Quentin Road
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 2 of 103 PageID #: 2




                                 Brooklyn,New York 11234
                                 Phone:(347)566-4623
                                 Fax:(347)757-4166
                                 joseph@jsa!awpcxom

                                 Attorneysfor ClaimantIsrael Rothbart
 Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 3 of 103 PageID #: 3




Joseph J. Schwartz, Esq.
Law Office ofJoseph J. Schwartz, P.C.
3I18QuentinRoad
Brooklyn,New York 11234
Phone:(347)566-4623
Fax:(347)757-4166
joseph@jsalawpc.com

Attorneysfor Claimant Israel Rothbart

                     UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NEW YORK



In re: Application ofISRAEL ROTHBART                       Misc. Action No.
for an Order to Conduct Discovery for Use
in a Foreign Legal Proceeding Pursuant
to 28 U.S.C.§1782




      DECLARATION FO JOSEPH J.SCHWARTZ IN SUPPORT OF EXPARTE
      APPLICATION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING
                              PURSUANT TO 28 U.S.C.§ 1782



       1, Joseph J. Schwartz, Esq., declare as follows:

       1.     1 am an attorney duly admitted to practice law in the State ofNew York and before

this Court. 1 am the principal attorney at the Law Office of Joseph J. Schwartz,P.C.,attorneys of
record for Israel Rothbart("Claimant")in this matter.

       2.     I respectftilly submit this Declaration in support ofClaimant's ex parte application
for assistance in aid of a foreign proceeding pursuant to 28 U.S.C. § 1782 seeking testimony and

documentary evidence to be taken from Livi Kraus a/k/a Levi Kraus a/k/a Levi Yitzchak Kraus
("Kraus"),a resident of Brooklyn, New York,to be used in the action known as Israel Rothbart v.
Morris Rothbart (In re: Estate ofJanos Rothbart Deceased"), SUB-39329/18, High Court of
Justice, Family Division, The Principal Registry, United Kingdom (the "U.K. Proceeding").
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 4 of 103 PageID #: 4




       3.     Attached as Exhibit A is a true and complete copy of the Affidavit of Israel

Rothbart, date December 21,2017, and all exhibits thereto.

       4.     Attached as Exhibit B is a true and complete copy of the Subpoena issued by the

High Court of Justice in the U.K. Proceeding, In or around March 2018.

       5.     Attached as Exhibit C is a true and complete copy ofan Affidavit ofService,dated

March 12,2018.

       6.     Attached as Exhibit D is a true and complete copy of the Affidavit of Morris

Rothbart, date March 26,2018,and all exhibits thereto.

       7.     Attached as Exhibit E is a true and complete copy ofa text message from Livi Kraus

to Israel Rothbart,dated May 31,2018,in which Livi Kraus refuses to discuss matters ofthe Estate.
       8.      Attached collectively as Exhibit F are true and complete copies of letters to

Defendant's counsel, dated October 8, 2018 and October 30,2018 respectively.

       9.      Attached as Exhibit G is a true and complete copy of a Proposed Order submitted

to the Court herewith.

       10.     Attached as Exhibit H is a true and complete copy of a Proposed Subpoena

submitted to the Court herewith.

       I declare under penalty of pequry that the foregoing is true and correct

Dated: Brooklyn,New York
       January 4,2019                                          ^           ^


                                              \ \ JoseplH. Schwartz, Esq.
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 5 of 103 PageID #: 5




                                                              Applicant: I. Rothban: 1st: on 12 December 2017
                                                                                                ENhibit: IRI
          IN THE HIGH COURT OF JUSTICE


          FAMILY DIVISION



          THE PRINCIPAL REGISTRY                                            I
CM                                                                          f?.\


9         IN THE ESTATE OF.lANOS ROTHBART DECEASED
0)
O)
OS
Q.
          BETWEEN:
**—
0                                               ISRAEL ROTHBART
T—I
0)                                                                                                Claimant

                                                       •and*
CL

01
t—I
                                               MORRIS ROTHBART

s
o
                                                                                                 Defendant

T3
a
il
CO
                                        AFFIDAVIT OF ISRAEL ROTHBART

c
03
E
3
U
         I, ISRAEL ROTHBART of Apartment 2A, 119 Lorimer Street, Brooklyn, New York, United States
o
O       of America,entrepreneur,STATE ON OATH as follows:
(D
CO
O       Introduction
O
O

 tt
             I. I make this alTidavii in suppon of my application Ibr an Order.
O)



 03
                a. that pursuant to s.l23 of the Senior Courts Act 1981 the court do issue a subpoena
O                  requiring the Defendant, my paternal uncle Mr Morris Rothbart, to bring in to the court
                   within 14 days of the date of service of the said subpoena a document in his possession,
                   custody or control purporting to be a testamentary document, namely a will or purported
                   will executed by my late grandfather Mr Janos Rothban (the 'Deceased*) in or around
                     2012; and
                b. should the Defendant swear that the said document is not in his possession, custody or
                   power, that pursuant to s.l22 of the Senior Couns Act 1981 the Defendant be required to

        CM^EU :379:659-2.:03-JS3.0011
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 6 of 103 PageID #: 6




                        attend conn tor the purpose ol him being examined in open court as to the Deceased's
                        will.



             "•         lacis and matters set out in this afildavit arc within my own knowledge and arc true save
                   where I have indicated otherwise in which case they derive from the souices stated and are
                   true to the best of my knowledge and belief.
in
CVJ

             3. There is now produced and shown to me a paginated bundle of documents marked *TRI"
•jj                which contains copies of the documents to which I refer in this afUdavit. References to page
^                  numbers in this nffidavit are to that exhibit unless othenvise dated.
         Background

o
             4. The Deceased^ of 18 Overica Road, Clapton Common, London £5 9BG, died on or about 3
^                  June 2015 resident and domiciled in England and Wales. The Deceased was survived by his
                   wife, my grandmother Esther Rothbart, and by six adult children including the Defendant: my
^                  uncles and aunts.
Q

o
■a
             5. The Deceased was of the Orthodox Jewish faith. He emigrated to the UK in or around the
                1940s and lived in North London until his death. During his lifetime, the Deceased
il
CO
                established and maintained a successful leather and te.\tile manufacturing business and,
                  subsequently, a successful property business, the majority of which I believe to form part of
 I
tH
♦-»


mC
                  his estate (the'Estate*). Following the death of my grandfather, various family members have
 3                indicated to me that the estate assets are worth between £25 million and £65 million.
 O
a
(o          6. My father, the late Oscar Rothbart. one of the Deceased's sons, was bom in London in I960
to
o                 and emigrated to the United States in the 1980s. He was a member of the Orthodox Jewish
                  communiQ^ in Brooklyn, New York, until his death in January 2001. He thus predeceased his
(j)               father. Myself and five siblings survive our father.
fH
r-i
g           7. In or about 2015. shortly after the Deceased's death, I contacted my uncle Joseph Rothbart of
^              58 Moresby Road, London E5 9LF, one of the Deceased's surviving sons ('Joseph
                  Rothbart'), to make enquiries regarding the Estate. Joseph Rothban informed me that the
                  Defendant was the e.xecutor of the Estate and that I should direct all further enquiries
                  regarding the Estate to him.


            8. Shortly thereafter. I contacted the Defendant directly to enquire about the Estate. The
               Defendant responded to my enquiries with hostility and refused to provide any pertinent

        :M_sa :379:659-2,;o2453.ooi:
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 7 of 103 PageID #: 7




                  information regarding the Estate. The Defendant insisted that he was only willing to discuss
                  matters of the Estate through an iniermediaiy, namely my brother-in-law Livi Kraus of 270
                  Wallabout Street, Apt 2B Brooklyn, New York 11206. USA ('LIvi Kraus'). Upon contacting
                  Livi Kraus. he informed me that tlie Defendant had shown him the Deceased's duly c.xccuted
                  last will and testament, which is in the form of a Hebrew will prepared in accordance with
                  Jewish religious law (a Tzava'ah')and dated in or around 2012(the 'Wlir)and that the Will
JO                was in the possession, custody and control of the Defendant. Livi Kraus confirmed that,
                  pursuant to the provisions ol the Will, and as my father's son and heir. I was named as one of
§
0)
                the beneficiaries ofthe Estate.
Q.
r-          9. Livi Kraus further informed me thaL pursuant to the Will, the Deceased had appointed the
                Defendant and Joseph Rothbart as joint e.xecutor5 of his Estate. Consistent with the
CO
0)
                information provided to me by Joseph Rothbart, Livi Kraus confirmed that Morris Rothbart
^
Q>
                     wken it upon himselfto administer the Estate with little input from hisjoint executor. He
               informed me that the estate comprised predominantly of a significant number of real estate
05
xH
               properties in or around London, either purchased by(or on behalf oQ the Deceased or by the
^
o
               executors out of the estate. He said that the properties were purchased without the aid of a
®
X3
               mortgage; that they were each of substantial value (some being valued at just short of £l
il
               million), and that they were purchased already tenanted so as to yield rental income. He said
CO
               that certain purchases had been organised by the Defendant while the Deceased was still alive
               but following a stroke he had suffered approximately 5 years prior to his death.
c

E
g          10. Livi Kraus also said that the annual rental income was approximately £3.5 million. He
Q              reported that the Defendant charges approximately £350,000 in estate administration /
g              property management fee, and the Defendant decided that while my grandmother, Esther
g              Rothban, is alive the Estate will not be divided but interim disoibutions will be made to the
^              beneficiaries,
u
d>
           II. Searches of the probate records confirm that neither the Defendant nor anyone else has been
(U            .
tg             issued a grant of probate as ofthe date ofthis affidavit. Nevertheless, the Defendant has made
^              numerous payments to me, both in cash and by cheque,since June 2015 which 1 understand to
               have been payments from the Estate, which include but are not limited to the following:

                    a. On 24 June 2015,1 received a te.xt message from Livi Kraus, informing me that the
                        Defendant would make payment to me from the Estate (see page I - the Defendant is
                        referred to as"Moishe" in the text message and the Deceased as *'Zeldy"). Livi Kraus



       :M^EU 1J791659-3.I021S2.001:
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 8 of 103 PageID #: 8




                        Ibllowed up with a further text message on 14 July 2015, in which he slated that the
                        payment would amount US$ 7,833.33(see page 2).

                    b. In late June 2016.1 received a cheque dated 20 June 2016 from Mr Morris Herzog, a
                        family friend and another intermediary for the Defendant, in the amount of
                        US$ 12,000 (see page 3). I also understood that tliis was a payment to me out of the
                        Estate.
CM




—                  c. On 6 August 2017,1 was contacted again by Livi Kraus via text message to inform
2                       me that the Defendant(referred to as''Uncle Moshe" in the text message)had sent me
                       further cash from the Estate(see page 4).
o

^                  d. Livi Kraus contacted me again on 22 August 2017, letting me know that he had a
^                     cheque in the amount of US$ 9,243 for me(see page 5). I received a cheque for the
                       same amount dated 22 August 2017 shortly thereal^er (see page 6). The cheque was
O)
rH
                       written by Bernard Kraus, who is the father of Livi Kraus and is also connected to the
O
^                      Defendant and has acted as his intermediary on other occasions.
O
•o
0)
           12. It is my understanding, based on my discussions with Livi Kraus and other family members
CO
               that ail of the payments set out In paragraph 11 of this affidavit were being made to me by
               way of interim distributions from the Estate and pursuant to the provisions of the Will (the
1             'Interim Distributions*). Livi Kraus explained that the Defendant did not wish to send
3             money to the beneficiaries ofthe Estate by conventional means but instead would send money
Q             through various intermediaries.
(O
(O
O
O
          13. Livi Kraus informed me that when he first approached the Defendant to enquire about the
O
              Estate, the Defendant said that the assets were in trust dated 2010, and it would take 10 years
             I® wind it up. When I challenged this assertion, Livi Kraus had subsequent conversations with
^            the Defendant wherein he changed his stance and confirmed that the assets were in the estate,
m             but indicated that it would take 3*4 years to administer it.
O

          14. Despite having received the Interim Distributions, I am not aware of the terms of the Will or
             the e.xtent of my interest under it, and have found the information given to me contradictory,
             inconsistent and confusing. I have, since 2015, made various oral enquiries of the Defendant
             as to the nature of the Interim Distributions, the contents ofthe Will and the nature and size of
             the Estate. Regrettably I have received only evasive and unhelpful responses from him as to
             the nature of my tnierest in the Estate. I have long believed that the Defcndant*s sporadic and

           :379i6S9-a.;o2-»53.ooii
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 9 of 103 PageID #: 9




                inconsisient Interim Distributions have been for less than the amounts to which I believe I am
                entitled from the Estate. I further believe, from discussions with Livi Kraus, that the interim
                distributions to the beneficiaries, totalling approximately USS150,000 per year, derive from
                the rental income of only one property. 1 believe that the Defendant intentionally made
                minimal and occasional distributions to me so as to appease me and stave off further enquiry
                into the Estate.
00
CM

            15. In these circumstances,and some two years alter my grandlather's death, I decided to instruct
Q
o
                solicitors to assist me in understanding my position in relation to the Estate. My solicitors,
^
O)
                Messrs McDermott Will & Emeiy, wrote to the Defendant on 25 August 2017 to requested
1^              that he provide a copy of the Will and other basic information regarding the Estate(see pages
r^

o
                7-9).
m
(D
Q)
rt          16. The Defendant responded by way of a letter dated 11 September 2017, in which he claimed
                that the Deceased hod died intestate (see page 10). This assertion was made after more than
o>
               two years ofthe Defendant purporting to act as executor of the Estate pursuant to a valid will,
^
o              and in direct contradiction to the information provided to me by my relatives as to the
o
T3
               existence ofa Will and its terms. Since searches ofthe Probate Registry showed that no grant
iT
               of administration had been issued to the Defendant, this raises further questions as to the
CO
               capacity in which he has and continues to administer the Estate ifthe Deceased did indeed die
               intestate.
c
o
E
D          17. My solicitors made further enquiries as to the whereabouts of the Will and the Defendant's
O

Q              capacity to administer the Estate on 29 September 2017 (see pages 11-12). The Defendant
g              responded by way of a letter dated 23 October 2017 (at page 13), claiming, again In
o              contradiction to the statements made by Joseph Rothbart and Livi Kraus, that he was not in
o
:>             fact the e.xecutor of the Estate. The letter further directed me to contact my grandmother
u
d)             Esther Rothbart,the Deceased's widow,for any further queries regarding the Estate.
Q)
tg         18. On 7 November 2017, my solicitors wrote to Esther Rothbart, informing her of my previous
^              correspondence with the Defendant and my efforts to obtain information regarding the Estate
              (pages 14-15). In response, my solicitors received a letter dated 17 November 2017 from
               DKLM Solicitors ('DKLM'), who act on behalf of Esther Rothbart, enclosing a copy of a
               will, purportedly made by the Deceased on 13 June 1975, >vhich purports to appoint Esther
               Rothbart as the sole executrix and sole beneficiary of the Estate (the *1975 Will'). DKLM's
              letter and the 1975 Will appear at pages 16-18.



       :m_eu :379i639-2.i:24S;.ooi:
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 10 of 103 PageID #: 10




              19. It would appear that the two witnesses to the 1975 Will have not in Fact signed their names
                  and therefore there may be some question regarding the validity of this will. In any event,
                 searches of the Probate Registry reveal that no grant of probate has been issued to Esther
                 Rothbart in respect ofthe Estate.


             20. The terms of the 1975 Will present a version of the Deceased's last wishes which is
g                inconsistent with the Defendant's three previous versions (the first being that the Deceased
qt               left his assets in a trust; the second being that a will bequeathing his estate to his children or
§                their further issue equally, and the third being that the Deceased died inlesiate). The
O)
m                appearance of the 1975 Will at this time is surprising, since Esther Rothbart knew of ray
                 enquiries to the Defendant prior to receiving my solicitors* letter in November this year and
                 yet she did not mention this will previously.
to
0)
             21. Most recently, on 24 November 2017 I received a ie.\t message from Livi Kraus(see pages
Q.
                 19-20), in which he told me that he had seen a 'Tzava'ah'(i.e. a Hebrew - possibly religious-
O)
                 will) of the Deceased of2012. This gives me further reason to believe thai such a document
^                e.xist5 but that the Defendant has refused to disclose it to me, or to e.xplain to me my interest
o
                in the Estate deriving from the terms ofthis will.
T3
OJ
il
            22. Since the matters set out above relate to my close family, 1 had been very reluctant to pursue
CO
tH              this matter through the civil courts and have made previous unsuccessful attempts to resolve
g               the issues set out above in an amicable fashion. Having tried and failed to get clarity from the
g               Defendant about the Estate and my interest in it, I hove also tried to deal with the matter
g               amicably by commencing a rabbinic mediation with the Defendant, Esther Rothbart and other
^               family members in the Beth Din of New York. The Beth Din issued a first summons on 3
CD
o               April 2017(see pages 21-34, together with an informal translation), but this was ignored by
o
                the Defendant and Esther Rothbart. The Deceased is referred to in that summons by his
 I
O)
                Hebrew name,Chaim Jonah Rothbart.


^           23. A second summons dated 10 May 2017(see pages 35-48) was met with a fa.x sent by "Esther
(0
O               Rothbart and family" on or about 14 May 2017, stating that they would only appear for
                mediation before a Beth Din in London (see pages 49-50).(Please note that the fax date/time
                stamp of 15 June 2015, is erroneous.)




        :«,EU :373:655-2.;03IS2.0CXi
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 11 of 103 PageID #: 11




                24. A third and final summons dated 29 June 2017 was issued along with a letter ofthe same dale
                    firom the Beth Otn of New York stating that f would be amenable to attending a mediation in
                    London provided that the parties agree to mediate the matter before a panel ofthree mediators
                   (with each side to select one mediator and the two selected mediators to select a third neutral
                   mediator). The Beth Din demanded that a response be received providing the Defendant's
                   agreement and selection within 10 days(see pages 5 J -66). The third summons and letter were
O                  met with a lener from "Joseph Rothbart on behalfof the Rolhbart family" dated 12 July 2017
%                  staling that they would only appear before a Beth Din of their own choice in London (see
§                  pages 67-68).
Q-
h-             25. Given these repeated tactics of obfuscation and delay in this matter, on or about 20 July 2017
*5                 the Beth Din of New York authorised me to issue these proceedings before the English court
^                 (as required by Jewish religious law)-see pages 53-54.
S*
Q.
               26. The inconsistent and contradictory information I have received from the Defendant and from
o>
                  Esther Rothbart has left me with no option but to issue these proceedings.
I
o
          This annliefllioit
•o
Q)
il
CO
              27. In all the circumstances set out above, I respectfully ask the court to assist me in obtaining
 I
r-i               proper information as to the contents of the will dated appro.ximately 2012 and my interest
C
m                 and entitlement to my grandfather's Estate under the terms of that will via the use of its
g                 statutory powers under ss.123 and 122 ofthe Senior Courts Act 1981 to:
0
Q

<o
<o
o
o
o
 1


s
d)
r-l
<D

(3
o




          M_2U i379:659-a.:03-;52.0011
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 12 of 103 PageID #: 12




                          a. Require the Oefendant to bnng a copy ofthe 2012 Will into couft; and


                          b. ifhe foils to do so, require the Defeodant to otteod coun to be examined In open court
                             as to the contents and present whereabouts ofthe 2012 document.
CO



9
03
g>                        ^
^            Sworo tdi\tiq«iaid Israel Rothbarl
1^
r-

0

^            Sisnatuie

^              Uf^fcl|K yfiiyV
1            o,j>()i|>n
o
XJ           L r
S            before tne
il
CO




E
3
O
o
O            Name

CD
CO
o
o

^            Solicitor/Commissioner for Oaths/Other(specify)
0
 1
O)
yI
(tH
0)
CO
(0
o




             Of tu lJ7Sl&M-l.tO.-4Ui.UUlt
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 13 of 103 PageID #: 13




           IN THE HIGH COURT OP JUSTICE



            FAMILY DIVISION



           THE PRINCIPAL REGISTRY

Csl

^          IN THE ESTATE OFiANOSROTHBART DECEASED
9
g>         BETWEEN:
£                                                 ISRAEL ROTHDART
r^                                                                                          CiafP8Bt

                                                            attd-
O)
0)
^                                                MORRIS ROTHBART
n
                                                                                            Dgfeadant
O)
t-4                                                                     «i«i


s
O                                                     EXHIBITIRI
•O
<u

LL

CQ          This is Exhibit IRl to die affidavit ofIsrael Rothbait dated 21 December 2017


0)
E
u
o
O

CO
(O          Sigoatoie
o
o
o



S           Name
 0)
!S
O           SuUuiur/CuminlMttoucr for Oatlu/Odtcr(spccityj




                                     4U.I
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 14 of 103 PageID #: 14




                     A A A




                                           12:111 PM

CO
CO
                             06/24/2015 Wed
%
O
(U                     Motshe gave me some
Q.                    details about Zeidy's estate.
r-
1^                    Please call me when you
                      have a chance.
0

0)

§*
CL
                                                   „ ,1
o>




1
o
                                           '•4:i m

T3
0)
il                    Tomorrow morning, i
CO


c
<1>
E                           07/14/2015 Tue
3
O
o
0
                      Good evening. I have
CO
(D
                      ifey 83!^ 88 fnr vnii from
O
o
o

t1
O)
<tH


0)

(S
o
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 15 of 103 PageID #: 15




                     AAA                    ' |jJ^,,i1x-k £;' 5:(M PM
                     ivi.k fii Ljs - L!V iff, ■ P v'''\" ■ ,'V '• ''"P'^Lv,,


                        Tomorrow morning.
                           >' ?
                         « •. f 1
CO


                                    07/14/2015Tue
<D


CL                     Good evening. 1 have
1^
C".
i*—
                       $7,833.33for you from
o                      Moshe. it's currently at your .
                       mother's house.
0)


Q.

o>
*H
                                07/10/2015 Sun
I
O
-a
                                      »■ ' V* i... T?>" fl.4   w..
H
CO


c
 Q)
                      Call me after 10pm.
 E
3
O
 o
O
                                                                     L.
                                                                r •
(O
CD
O
O
O

 t
d)
tH


 Q)
 i3
o
     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 12 of 77 PagelD #: 35




                                                                                    I|S
                                                                                    Z-nSO

                                                                                    Qgs
                                                                                    warn

                                                                            »* s?
                                                                                    1^1
                                                                                            )




                                           !
                                                                                            Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 16 of 103 PageID #: 16




ui
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 17 of 103 PageID #: 17




                                                     4'      A 86';-. a 10:02 AM

                    Kraus livi
                    •:a7)207-5828

                             Sunday. August 0.2017
               I/
                     Good afternoon. Uncle Moshe
^                   sent you some cash. \ left
%
                    It with your mother. Please
Q                   contact her for pickup.
0)
g>
^                                                         t.iPM Thank you
1^

'S                               I Jay A    lu: :m. iuf *

a,   ^                              Please call me back, thanks
(d
Q.
                            f.lD.nciay August i 1. iU I /
o>
                                  HI
§                                 I'm following up on the check
o
T3
                      . 1 / PM



^                   Will let you know tomorrov/
w                   midday lYH.                                     -   r.v
0)
E
o                                                          . yj     Thanks
o
a

CO
                                       A'.f j.J-Si        .0= /
CO
o
o
o



d)

(U
(8
O
            Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 18 of 103 PageID #: 18
                                                                r\



                    53                                                  86 a 10:02 AM
                            Kraus Livl
                            fW/l 207-5828

                               ~ !7PM


                             Will let you know tomorrow
^                            midday lYH.
4fc
Q                                                                            Thanks
<y                                                                 •' *
g>
Q,                                   . •» Kiv •'•.iitjii-jC   : jj'
N-
1^                    I •
^                           I've got a $9,243 check for
3
rH
      iai                   you. Will mall it soon lYH.                           Ij AU.
                                                                                        ,
<D


E                                                   n9LorimerStADt 2A
o>
                                                    Brooklyn NY 1.1206
rH

S                                     ! .\t.i Thank you
o
T3
0)                          Mailed.          i'M


CO
'A                                                                      •I *,•• r-,.;
                                                                                        K
c
(D
                                 f-ii'V \!1t>                  » '.11
E
3

o                                       A kslva v'chaslma tova and a

<o
o
o
o

t
t.
tH
 0)


o
     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 15 of 77 PagelD #: 38




                                                  O -                                    5r wn
                                                                                         3Ss>ni
                                             !?    0    <
                                                                                 r ass
                                                                                         51*5
                                           .\



                                                  "A

                                                                                  0
                                            tv
                                            <»/ (VJ

                                             »     I
                                            .r}    l>

                                ^ 'I'
                                0


                                ?   A-
                                '7 i                                             f
                                    I
                           o
                          XT'
                                1

                                >
                                                                                                  Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 19 of 103 PageID #: 19




a»
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 20 of 103 PageID #: 20




             McDermott
             Willt'l-Emery
            Bsslen BniHets O^ugo 0B3as OUisemort FrsrMuil Kouslsn U'stfttA Lo» Angelas Main>       Zh/aReboAsan
                  r.tumctt NaMYcth OranseCsuniy Pant flcme Seoul 9i>cenVa'ey V/osisngion DC        2*cbert8en@inw8cosi
                                                                                                   •44(^7577 3460
            Sdaiege sOsnce «n» UWg Cftbui Lew otiees(Stangtia i


            UurKcr        /ii/l034i2 0011
o>
CO



Q           LETTER BEFORE ACTION

a.
r-
            Mr Morris Rothbari
"S         20 Warwick Grove
S    ^     London
<D         E5 9HU

Q.
                                                                                                         25 August 2017

O)
tH


o          Dear Sir


73         Esltttc of the late Mr Jtmos Rothbart
M          Our client; Mr Israel Rothbart
LL

CO         We arc insinicicd by Mr Israel Rothbart, grandson of the late Mr Janos Rothbart who passed
c         away on 3 June 2015.
0)
E
3
O
           We write this letter in accordance with the Practice Direction on Prc-Action Conduct and
Q         Protocols

(D
(D
O
          We understand you purport to act as executor of Mr Janos Rothbart's estate. We should be
O
O         grateful for your confinnation together with a copy of the grant of probate and Mr Rothbart's
 I
O)
          last Will. If you arc not the executor of Mr Rothbart's estate, please conform who is. Despite
tH
          our searches we have been unable to locate these documents at the Probate Registry, Wc
jg        should also be grateftil for a copy of the estate accounts - whether interim or othenvise -
          together with conrirmation that the inheritance ta.\ has been paid In full.

          Wc understand you informed our client that he was added as a beneficiary of Mr Rothbart's
          Will following his father's death in January 2001. As a consequence, he inherited what would
          have been his father's share of Mr Rothbart's estate.



           JiS?
          OMUcstnosfi         caneM nie             «» Mobeutn Wngmaad(omgn
                      avaHtblatoruapatiwatthopdaafialplieoetbtitaeta            totyofa.
                                                                     wanstttttoaol&o     A Motmembon'lumuottdthtirptatuskuul
                                                                                      tbombahw
          MOBbhoesgata leodoienH4AY DXtatOOICOEHoimbdtch TofeDhwa «44 2D79n 8900 F.a!mita;44i3a7SnSSM

         OM.CU IM47iSr,| 103453 COII
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 21 of 103 PageID #: 21




              We funher understand that,as beneficiary ofhis grandfather's estate, our client received from
              you certain cash payments from the estate, by way of interim distributions.

             Our client has made efforts to obtain Information though llie Rabbinical Arbitration process
             but those efforts have been ignored and/or hindered by various family members. As a
§            consequence our client received the authority of the Rabbinical Court to proceed in the
^            English Courts.
9.
0)
g>           Naturally, our client is concerned about the family's response to the Rabbinical Arbitration
^            process and wc find it remarkable that over two years have passed since tVIr Roiliban's death
             and our client has received no information in relation to the estate information to which he
T—I
            is entitled as beneficiary. For the avoidance of doubt, our client is entitled to the following
            inrormation;
(0
OL

o>
                 • the assets ofthe estate and the proceeds from their sale, ifany;

                 • an accounting of the assets ol Jnnos Rothbart during the five years prior to his death.
o                     including the proceeds ofany sale or transfer thereof;
T3
<U
                • the liabilities ofthe estate at date ofdcoih and their repayment;
CO
rH              • liabilities arising from the death and paid out ofthe estate;
4—.
c
0)                   .                .     .
£               • income received alter death from the assets held at the date of death; and
o

Q               • distributions made to bcncnciarics in accordance with the terms ofthe Will
» #
g          Flease provide the above information by 14 days or c.\plain why you arc unable to do so.
o
o
           Should you fall to respond by 14 days wc are instructed to make an application for an
t
g          inventory and account. We will seek the cost ofthat application from you.
 m         Further, and absent any evidence froin you that you have the power to administer Mr
O          Rothbart s estate, our client also reser\'es the right.to apply for icticrs of administration
          authorising him to administer his grandfather's estate in accordance with the rules of
          intestacy.




          DM I U IJ-l479in.| 103452 »il I
                                                                                                              8
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 22 of 103 PageID #: 22




               We ore willing lo meei with you in order lo discuss how ihis matter can best be resolved
               without the Court's intervention. Should you wish to discuss this matter, please contact the
               wilcr, Ziva Robertson, whose details arc set out above.

              Yours faithfully
tH


4fc

ra                                       trJ V/{/( r
S.            McDtrfhott Will & femeo' UK LLP

CO
tH
(D

§>
Q.

o>
tH




o
T3
O

il
CO


c
0)
E
3
O
o
O

(O
(O
o
o
o

t

 V
 CO
(0
o




           DM.LU IIM7910-I 1(13453 COM
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 23 of 103 PageID #: 23



                         S9 S

                      1 3 SEP                                                            Morris Rothborf
                                                                                     20 Warwick Grove
                       lE6(i9ID                                                                 London
                                                                                                 E59HU

              Z Robertson
              MWE Solicitors
              110 Bistiopsgate
              London rc2N 4AY

CM

              11/09/17
*
9
O)            Daor Mrs Robertson
ctf
Q.
              Re; Jonos Rothborf ■» Deceased
h-
h-
             I rersr to your letter doted ttie 2S'" ot August 2017. please noie ftiot the above named
0)            d'ed intestate survived by his spouse and six sur/iving ch'tdren.
<D

^             YoVfSS^cerety
Q.

O)
                         kLii[
^            vtofris Rothbart

s
o
•o
 (U



CO


c
0)
E
 3
 O
 0
O

(O
(O
o
o
o

 t
 1
OS



 0)

!S
o




                                                                                                           10
  Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 20 of 77 PagelD #: 43




^ 5* ^        9; S. O        2 O =• « r=                                                         R   C?
c. « rt       «•   — c                                                                                    rr. r- «s 3?"
                             ?S - g re                                                                    u. o o s-
                                                                                O     B    ^         B
< 3 S2.                                                                                              -1
              1              «' g         3 «=      H    c                      C     3
         o                   a* 45   tn             C    3. 3                   -1    3r   c/3       CA
                                                                                                          So.
                                                                                                          — O
                                                                                                              ^2
                                                                                                               o     «

=• ?     e         =: £?     2
                             .re re       a.|                                                                      9 b    i.«o i i
                   ^3        a* a
                                .                                                                         Co
o                                                   S    2 *9
                                   2. X 9           3    -3 O                                                      i 3-
                                                                                                                   o 01
                        re   3' r> a re »
                             I"                                           o     I;
                             M
                             — in
                             B  re re re 3          =»    a 2.            -1    _
^ O rt"            re   3
 S c, JS           3 S       o  0 3 i^ i S        re                                                               OS
                   sr 3      5* re lA 9 a* •< trt                               tv)
•S « O*            2  w                                                         Ui
                                                                                                                   3S
" o J3             M    O         =                      as
                               of<3                 ^              2      S     >     ^                                   33
« E
O tn Q             O Z?
                   3 23^                                 g a                                                              CD
                                      O
                                p-S c -             <,   -1
^ S ijo            3- re                                                  in    b     ^                                   »-l
                                          *=• S          - ?
=»• 2                                                    9. 3             cr    ^     t
(9  S> 3
       S           K* <                                  (3. 3            2     to    C.
                   ■ ■■ re                     re   (3
« 3' 2.                        1° I                  a
                                                         re
                                                              =•    re    3     2     «
ja OS c"                       c          9         n         c    «            T     re
Sja r              a 5"        3-8 a           -    sn   re         O
O C o                   ti     «< *0 3
    #*                               a    in   5    a
                                                    O
                                                         3
                                                         •f S
                                                            o      ^
    A A                        o 2
                               •n         ^
                                                         O    «                       cr
                   a    n            re   re        3    3 <.             —.    tn    re
    0 n                              a    -»
                                                    2    C.               a     ?r    *a
    VJ   <         ^a                          re   re
                                                                    C3.               re
                               s-
                               re
                                  e. c  "a
                                     re .rr         B
    8                                               a              a'           ♦<    3
                                                    CL                          o     er
    tf o           » 9
                   3 3               o s*                           c.    o     s
                               o          a B       St
    £3                         c                                                      10
                   Sf                                         S: ^  i                 o
                   o    re
    88                         3 ^ - re             M         2  31 —'
                   CJ "O       §.2.4- c.
    9 3
    3 3            rr."a
                              " re* »          re   s.
                                                                   ui     .re   3
                                               re   a,
    n ^            § 8         "o                                  ••<
    X 3            ^ B          e, S
                                   — 9
                                     c.                                   ^     3
                   ^ n         •<•                                 O
    •2. «          a- ar                  -fc- 2                   c
    B    -•        B ^
                               3 a*
                               3 S B
       s?-                     2 S 5-                         re
                               2... o                         Q.
    =. o                       «n 2 <          1; "
    O 3                        .-Ore
    3
                        S'     o c 3           a
                                               o
                   s:3         =: re 9                                    re
                   ^ 3         38 « <
    s. Q.                     .           o :=                3
                                                              re
    JS ^                       O 23^.3 B
                                                              sn
    D.                         !2 re « 3                      n                                           10
    re   —                     o          9 ci                                                            o
    B -4                       a." — —
                                 X a sr                                                                   CA
    BO                         SS re S
                                                              B. §
                   9 W                                                    70
 '8 §              9           V< C X v                                   o                               n
    *< cr          re 5'       3                                                                          3
    Q 2                        3- O *2-2
                                     » C
                                                                          9"                              o*
    c ^                        re    o    S' B
    _ 10           3 re                                                   3
                   a in                                                                                   10
    » 2            o —        "8 a:.5- a                                                                  o
    ^5         „ c
                               a n'< S
                                                                                                                                     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 24 of 103 PageID #: 24
       Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 25 of 103 PageID #: 25




               If we do not receive such explanations by that date,\vc are instructed by our client to lake any
               steps deemed necessary or appropriate without further notice to you.


               We look forward to hearing from you.



               Yours faithfully
5
G
0)

S
Q.
               iMcDcrnmtt Will & Eincr\' UK LLP


tH
CVJ
0)

S*
Q.

a>
tH



s
o
•a


il
CO


c
 a>
E
3
U
o
G

CO
(O
o
0


1 I
O)
tH


 <1)
 iS
o




              DM.iai l353-IS5hl losmcotl




                                                                                                                  12
          Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 26 of 103 PageID #: 26



                                                                99 £
                                                            2 k OCT 2017                    Monfs Rolhbarl
                                                                                         20 Wofwick Grove
                                                       >     9(C(iiied                                London
                                                                                                      c5 9HU

                  Z Robertson
                  MWESoltdlon;
                  110 Bishopsgote
                  London EC2N4AY
tn


%                 23/10/17
9
0)
^                 Dear Madom
Q.
                  Re: Jones Rothbart ■- PoceasBd


°                I refer to your letter dofsd the 2?*« September 2017 where you rightly ocknowledge
^     ^           that I am not o nomed executor of the deceased, therefore kindly refer oil future
<D    ^          co^S^ndence to the spouse of the deceosed-Mrs ERothboft.
s*
CL
                       j
             /   Yojry?inceret/
a
tH



s
O
"O
 0)
b.
CO


c
0)
E
3
U
0
O

to
(O
o
o
o

t1
o>
rH


 O
 (S
O




                                                                                                               13
Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 23 of 77 PagelD #:46




                       to    cr
                                        lA
                                              u                 73
                       o     «9                                                 U
^          w>                                       a           C                         Ci O* 5    w'
o    o     ?                 3                o
                                        c                                       8                               o
                       d                3                                                                 90
                                                                                                    of          «    = f
                                              sc    a*          c
                                        2-                O                               □D O c     8
                                                          »;                                                    «
                                              s
                       S     w    XJ    .s-   or          O

§ 9r                         •?   £3          0
                                              3
                                                    i/T
                                                                           ZX   o
                                                                                              § s.
                                                                                          o = Oreo
                                                                                                                li
                                                                                                                     If
                                                                                                                     9 m
                                                                                                                            s?
                                                                                                                            t=spj
                                        3-          n     g*    <    2
                                        •<    CL                                              9^5-
                                                    Ut    o                                   3 ?3 or     1
                       XJ                     ca'                                                               i
sr                                                  0     3                                               5          ^ 9
Cl                     e                <                       "I
                       o                      m     o
                                                                                               3 g S            H
                       3.         XJ
                                        .9
                                        *<    in                                                          o*    m
                                                                                                                     ? ff
                                                                1 a                                       In*
                                                                                                                       CJ
           —     5?    O
                             m    c     o     _
                                              0     _
                                                    sa
                                                                                               §^               o
ft   ft          ^                n     3.    3     3                                                     §
                                              o     Q
     ^                  S    S    2     3             *
                                                                                                                1 aa S
                                                                                                                     &      3
     K" «-       5'    ,E    5    u>          0                                                                             0)I
                                                                                                                              2,
                                        rs    S     tn                                                          f sS        >S f?
                                  O*          es.   In
o
     s*
     3
           -           c.    r-         3*          D
T3                                            s*
     CIS
                                                    J?
                                        g'                           I
o    —                 5"    o          •*
                                              3     ^     V          73
                       o     5    rJ    2.    0     2
     o           Wl    f7»   2.   S     —     CL                     O
     09                                 g     O
          2      a     M
     E. .**■»    «     a                      3
                                                    2                5-
        '0       3     3                5"                           a
     XI                      o                e     o
           w     g     «                                             a
     S     3     c     a.
                             S-               3     3.
           ft    ft          CP               n     in
     8                 o                      S
                                  Cl                73
     cL                S.         O                 O
                 £     o.
                       S  «                   2S
                                              n
                       CP                           CP
           ♦-!   o     n                      5     0
           „     c     a                            a
           o     3
                       & a s                  XJ    ST
           a     io                           a     0
           s     *<                                 M
           lA
     XJ                                       3     XJ
     XI                                       c     c
           § !.        c.
     o     —     rt                                 •3    Q.
     XJ                                       in    o
                       o     si               _     «-»
                             *<                           O
     S'                                             o
     n
                             o                S'    CL
                                              a
                                              —     2r    tn'
           5                                        o
                 g"                           ST    0
                                                          C.
                 o                                        o
                                              n     o     o_
           c.                o                in                     3
                             —1                     0
                                              M     M
                                                          5'         3
           I.                Cl               5           03         CS.            •^1
                                                    n
           5'                                 ft    M                               3:                                              )
                                                    A                               c
                             CL
                                              o     c
     ^     S     !Z.         CO
                             UJ               o     o
                 SI                           is    o
                                                    "1
                                                          -!»
                 •5                           -n
                 n
                             O                      o
                                                    O     =1
                             o                n     —.
                                  C3.
                 or          o                      v<    pT
                 fs               3           o     o
                             CP                           3
                 n           o                A           O
                 a
                                                    e
                                                                                                                                    Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 27 of 103 PageID #: 27
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 28 of 103 PageID #: 28




              Our client would very inuclt prefer to avoid such proceedings and would welcome any
              suggestions as to aliemaiive ways to resolve and progress this matter. If you wish to discuss
              such alternatives with us(which would necessarily include details about the Estate and any
              will (whether valid or otherwise) made by your lote husband), please do not hesitate to
              contact the writer, Zlva Robertson,at the email or street address set out above.

              Yours faithfully
1^


4t
~             /j                               ^                     {JC CCP
2             iMcDermott Will & Enicr>- UK LLP
h-
1^

0

CVJ
(U


Q.

O)




1
o
T3
0)
ll
CO


c

E
D
U
0
O

(O
CD
O

8
 1
o>



(U

(S
o




            DM.CU13J97M0.2|0:453 COt12




                                                                                                              15
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 29 of 103 PageID #: 29




                                                                         ai c
          Our ref:           JHK/SiB/M!SI67S2(ROTH)
          YourreT:           ZR/t03452.00ll

          Dat«:               17"* November 2017
                                                                                                                                m
                                                                                                                         OXtM SOUOTORS


                                                                                           CttyKeuts   i Crwweod SIrtit leitden    EClVSPS
          FAO Z Robertson
                                                                                                                     T   *<4(0)2073497888
          McDerroot Will & Emery                                                                                     f   t44{^2075«978a9
                                                                                                                     w   www.iflltii.<e.ttk
00        Solicitors
                                                                                                                     OK 38601 rintinuv
          DX 131004 CDE Houndsditch

9
CD
          OcnrSIrs
s*
Q.
h-
          ESTATE OF THE LATE MR JANOS ROTHBART
h-        OUR CLIENT;ESTHER ROTHfBART
          YOUR CLIENT;ISILAEL ROTHBART
m
CM
0)
          We act for Mrs Rotlibart and have been Tonvardcd your letter dated I?"* November 2017. We
         enclose a copy of the last will of our client's deceased husband, the contents of which are clear and
Q.       uneouivocnl. Your client has no interest in the estate such that we await your contirmuiiun that
         your client accepts he has no entitlement to the estate.
O)
rH
         Our client's positinn is and remains fully reserved.
s
o        Yours faitjiffuily
T3
0
iX
CO
                  •* I.MemfeM?gdk>tn.co.ti)c

0)
E
3
CJ
0
O

(O
CO
o
o
o

t1
O)



(D
iS
o

                     eem«n#dr|
                     OMUO

            Itfttn Hfng Sutem Oiayti Curgsw ma Sr-Mdwi                       hVoi Virta VMw ttoyXcnq P«b l|» SnOa Hwbug RpA
            BaMltfU<UaSMU«Mtry«0«itI»ttt>K«ttdta(*rtAdaalVblu(ntt|f(<aatoeciaiU|«ub]iiHdUrti<tlHlrt>*S(Mm
           !^M^ats;sss»».«jasssi'ssss2sssras'                                                                 asiasssc."^!:




                                                                                                                                              16
Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 26 of 77 PagelD #:49




                                   sr9 Asoa uopuoi
                                     'opTSd-DGqo to
                                   '*oo          'v




                                        AUvaHitou soMvr



                                             /A
                                                                           Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 30 of 103 PageID #: 30
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 31 of 103 PageID #: 31




                                      fe t|^£ ICastt ®[iU anb VCtitamtnt
                                      JAtfOS flOTHSAHT of 18 Overlea Road, Clapfcoti
                              London £.3.


o
LO                  1.                  I fSREBY REVOKE all Wills and fcesfcamentary !
O                            dispositions at anytinis heretofore made by me.
(U


Q.
                    2.                  1 DBVISE AlfD BEftUEATH the v}hole of ciy
h-
h-                           estate both real and personal whatsoever and where
                             soever to roy wife ESTHER flOgHBART            and I appoint
N-
CM
0)                           my said v/ife to be the sole Executri:c and trustee
§*                           of this ray Will.
Q.

O)
*—I

o                            AS VflTl^lESS ray hand this                      day
o
                             oi*       .                     One Thousand Nine Hundred
T3
3i                           and Seventy-five.
XL
CO

              SIGNED by{the above named JANOS
c
(U
              B0TH5AHT ^s and for his last Will
6             and testament in the presence of                       '' ///
3
U
              us both pjresent together who at
O              his request^ in his presence and
Q             in the presence of each other have
              hereunto subscribed our names as
CO
CD            witnesses!:-
O
O
O

tI
o>
tH                                                     \i.

(U                                                   V-M
$                                                      \

O
                                      iJAT/r .i'xf           aV. —      /




                                       C>*'7' i)I fTcCTc/C*




                                                                                            18
          Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 32 of 103 PageID #: 32




      Robertson,Zlva


      'J:$cfecnshoL20i7nS^^gi3jina - VfiniCM Pnoto Vteww.
         file ■» Piifti    E*niatl   Bum * Cp<n                                           i'f?. CO-in 12:10 PM
                                                            Q

                                                                   Kraus Uvi
                                                                   (347) 20/ b32e


tH
m

                                                            Hi Uvi
9                                                           Hope all Isv/ellbyyou
(U                                                          1 have a question for you
Q)
(d                                                          Moshe noiefid me thai there Is a tzavua from
Q.
                                                            Zledy from the year 1975
1^                                                          Why was u that you told me 2 years ago in the
                                                            summer when you v/ent to London that there
co                                                          IS a tzavua from year 2012 was it something
CVJ                                                             that you saw?
a>
                                                                Of It was only •.vhat moshe told you
§*                                                              Please clarify
Q.
                                                                Thank you
a>
tH



s
o
"D
 Q)



CO


c
<u
E
3
O
0
Q

<o
(P
o
o
o
 1


s
d)
  I


 <D


o




                                                                                                                 19
         Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 33 of 103 PageID #: 33



      Robertson, Ziva


      '^1ScicemhoUOiy'»M-^^93^»"'^^   Photo
        f,u ' Print " £-«»«•                  '                                           00% «12 10 PM

                                                    Kraus Livi
                                                    Ii47i 2-/ 5328
                                                           *.V2i!rt«sdoy. Sepienioer 20.2Ui •'

CM
                                                                   A ksiva v'chaslma tova and a
m                                                     ,     .     git yur!
%
9                                                               ■ b/. Ho/emUer 24. Itn >
0)
                                                                   Hi Livi
S*                                                                   Hope all is well by you
Q.
1^
                                                                     1 have a question for you
fx-                                                                  Moshe notefid me that there
                                                                     IS a izavua from Zledy from
o>                                                                   the year 1975
CM
(U
                                                                     Why was it that you told me
                                                                     2 years ago In the summer
□.                                                                   when you went to London
                                                                     that there Is a tzavua from
C3>
tH
                                                                     year 2012 was it something
                                                                     that you saw?
                                                                     Or U was only v/hat mos
§
O
■O
                                                                        ^ View all
a>
il
                                                       I sav/ a Tzavua of 2012.1
CO
                                                       guess Moshe has a reason
                                                       not to discuss that Tzavua
c
0)                                                        with you.                               i: I I'V


E
3
O
o
G

<o
CO
o
o
o
:>
 0
 1
Oi



 <D

 (8
o




                                                                                                             20
               Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 30 of 77 PagelD #: 53




                                         "n         H    O                     H         O    >   -J
                                         S
                                         x    fb
                                              ~~    n
                                                    —    ^     C.                                 o
                                                               c.
                                              cr    =r                         cr   ST            3
                                              c     o                                             o                 oe
                                                    3                ra        S    2
                                                                    JO                            f?
                                              g a                    c                            9
                                              C/l                    o
                                                                               i' e
                                                                               M
                                                                                                  C.                             o
                                                                                                  S)                s ®
                                                                                                  X    »TJ
                                                                                                                                 PO
                                                                                                                                 o
                                              o                                o
                                              -I                                                                    o< E              ia
                                              ?r                               ?r                                   O vc       CO Q
                                                                    12L                                        00
                                                                                                                          3
                                                                     sj                                        d
                                                                     3'                                CO           S'z        O rS
                                                                                                                                 CO
                                                                                                                                      r>
                                                                                                                                           2
                                                                                                       <9                             a
                                                                                                       O                       = s         H
                                                                                                       c            -4 ■              o
                                                                                                       a                       ^5     o
                                                                                                                    oo    ■—          c
                                                                                                       CL           S M          s
                                                                                                               O    to
                                                                                                                    U1 ""
                                                                                                                                      5^
                                                                                                       H
                                                                                                               2!   •»4
                                                                                                               oa   tU
                                                                                                       3!           ■1^

                                                                                                       c.                             'T

          I
                                                                    3^
                                    a
          a                                                         u
                                    vr
     vs   G                                                         s                             5»
                                    <S
                                                                    nJ
     G                    -4   -I
                                    u                                                             Cs
     O
                          M 2 vs                                    Ql
                          a -
     2                              a                                                             u
                                                               CP   >3^
     u                              u                    (9
      V                                                  1          «d                                 a
                          §1                             O          QJ                            •J
          a                                              O                                             G
     s    <s
                               \C             a          56*
                          D tj                                                                         vr
     a    -I       -I                                    *<
                          w J                                                                          G
     a    o                                   u                     <o         u
                   a                          V£                                                  §-
                          ^ Xl                                      >9         vs
                   a
                                                         z                     u                               to
     □             vj-                                                         N.
                                    -t                   -<                                                         %
                                    vr                                         -I
     3                    si                  a                %  :i
                                                               lO Q            a                                                               )
     -I            u      a: -      u
     V£                   vT w                                                 o                       ^   X
                                    Ur              u
     a             S                          §                                t3   u
                                              u     u                          u    u
     a
                                    a
                   \£               2                               VS
                   u                          2     2               u
                          sl                                                        2             vs
                                                    o                                             u
     -a          •, a                                               a
                          ^ Ul V         o          %£                    G    vs                 a
     a    a                                   vr    vr              a
          \s     d         n ^           vl                               XI        vr
     u                                   v:   \s    vs                              vs            a
          2                              o    G     G          a    kj                        a
     C5   u
          U      2 ;i t a s                                               )§   G    G
                 2^                      a    a     a                                         u
                                                                          a    a    a             d
          5           a^                                       a «
                                                               a                              a   u
     □           vf c a G H a
                            a            6    d                y.   u     d    d    5 d       u   u             d
                         a a a a         Q    cs    5
                                                    CS   -
                                                         vs    J    vr    o    a    C5   vs   a   vr            u
                                                                                                                                               Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 34 of 103 PageID #: 34




NJ
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 35 of 103 PageID #: 35




                                                   Informal translation




            Bcis Din Tzedek (Rabbinical Courl)
            Orchois Mishpot
            148 Penn St
            Brooklyn N.Y 11211
4);
            (718)403-0160 Fax (718)237-2497


            SUMMONS
CL
1^       (^Figi^ Second Third
            To Dercndnnt(s)                         iVIrs Esther Rothbart

CO
            Address                                 18 Overica Rd.
0)          City                                    London 1:5 6BG ENGLAND
s*          Tel(Home)
Q.

o>
            Tel(BusincssAvork)
tH
            fax#

s           At the request of(plalntinis)          Israel Ephraim Fischl Rothbart
O
            Address                                 119 LorimerSt. #2-A
*o
            City                                    Brooklyn, NY 11206
LL
            Tel(Home)
CO
            Tel(Business/work)
 C          Fax #
0)
E
3
U
0
            We hereby summon you to Din Torah fRabbinic Justice] regarding ilie estate of the laic
D          Chaim Jonah Rothbart RIP

(O         The hearing will take place on Tuesday,(2 May 2017], and you must confirm the time with
CO
o          the court.
o
o           In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
 h1
Gi
           Signed Monday,|3 April 20I7J
 a>
           Chaim Aharcnthal - Secretary
(S
O




           DM EUI37433S6.I I02-IS300II


                                                                                                     22
      Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 32 of 77 PagelD #: 55




                                           —i   n     >          ^ H               O >
                                           a    =:*   e.         g     fs     c      c.
                                 S    2.              ss.
                                                      n     rt                             v>
                                                      t/3   _          c      o
                                                            ?3                             2.
                                                                       5- 3                ??
                                                                                           3
                                                            c          3      «                                         O
                                                            re         in                  C.
                                                                       tn_                 va               S ®
                                                                                           3                            ?3   (P
                                                                                           ^    3?          2§          o
                                                                       O                                                     o
                                                                       3.                                   cv E
                                                                       ?r                             CO              oo Q
                                                            S3
                                                                                                                  3

                                                                                                C/}         S-zfa            5
                                                                                                re
                                                                                                o                =■ 2
                                                                                                            i. ^ u:
                                                                                                o
                                                                                                            i- r-25 CD 9
                                                                                                            ^ to        s
                                                                                                      o     to          •a
                                                                                                      55    vo
                                                                                                            «o
                                                                                                             I
                                                                                                                        O
                                                                                                                             si   )
                                                                                                      CZ)   to          H
                                                                                                            43>
                                                                                                -T          NO
                                                                                                            ■o




                                                            vl
                            &
                            Z»                              u
                            vr
                            <S
            vr    -4 _J
                  -    k/
                            u
                  u X
                                                                                           G
                  II -
                                                                                     CJ1
            u                                   09
                                                                                     CD
            u                                                                              5^
                                                3                                    S     li
                                                o           i                              5>
                  _ ^3                3         55-                    a             o
                                      ■4                                             -1
                                                                       -I
                                                •<                     mmJt          o
                                      U         3                      U             u
            a                                   I*
                  =>-=12                                               vs            cr
            u                         g         z                      u            •<
            vr
                                                -<                                   :a
                  «S %                D               *                              Q.
                                                      to    Q          a                                                          )
                  2         U
                  vr                                  w
                            U              u
                                      §                                §      U
                                      u    u                           u      U
                  a
                  u
                       §5                                   \r
            u                                               u                              V=
                                      z    z                                  Z
           Cr^ a                 _    o    o                           1      o            U
                                 <3   vr   v:               a    o            vc
           s «J ^                                                                          a
         3                                                  3    vl    g-                                                    IT
        u                        V    ^                                vr
           ,"3 3                 \s   5                          Vr:                       a
                                      C    G          23    M    13           G      a
                                                                       G
       5"= 2 a 3                                            3                        U
                                 3    3    3                     3     3      3            5
                 fC 2s
        vj" Cj O ^  y W                               a                              a     u
                 ^ —t vr         a    <5                         G     G      G     u      u           G
        u U                                9          y.
                 3a 3 3          3    3    U    \£    J     vr   3     3      3      a     vr          U
                                                                                                                                  Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 36 of 103 PageID #: 36




ISJ
00
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 37 of 103 PageID #: 37




                                                   Informal translation



            Beis Din Tzedek (Rabbinical Court)
            Orchois Mishpoi
            148 Penn St
CO
in         Brooklyn N.Y 11211
           (718)403-0160 Fax (718)237-2497
9
03
           SUMMONS
Q.
r>-
                    Second    Third
h-
           To DefendantCs)                         tVlr Joseph Rothbort
00         Address                                 58 Moresby Rd.
CO
03         City                                    London E5 9LF ENGLAND
           Tel(Home)
Q.
           Tel(Business/work)
O)
           Fax#

1
o
           At the request of(plaintiff(s)
           Address
                                                   Israel Ephraim FischI Rothbart
                                                   119 Lorlmer St. #2-A
*a
           City                                    Brooklyn, NY 11206
il         Tel(Home)
CO         Tel(BusinessAvoriv)
           Fax #
c
0)
E
D
U
           We hereby summon you to Din Torah [Rabbinic Justice] regarding tlie estate of the late
0          Chaim Jonah Rothbart RIP
D
           Tlie hearing will take place on Tuesday,[2 May 2017], and you must contirm the time with
CD
CD         the court.
O
O          In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
O
 1
>
0
 1
o>         Signed Monday.[3 April 2017]
           Chaim Aharenthal - Secretary
CD


o




           DM IIU 13793   1024530011



                                                                                                      24
         Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 34 of 77 PagelD #; 57




                                              »     o
                                                         ;;7 o
                                                             ~
                                                               >
                                                               ^
                                                                                         —:   n
                                                                                         c    —
                                              X                                X    —
                                                                                                   D.
                                                                                         — C?      O.
                                                    o-   sr                         or   =r             O
                                                                                    e    o              rt               Oo
                                                    i. S                 O                              sr»                                   "A
                                                                                    i£. 2
                                                                                                        3                4^
                                                                         c
                                                    In
                                                    I ^                  o                              C.                               o
                                                    {A                   (A                             t»               s s?
                                                                                                        3                                70    t/j
                                                                                                        -S.   2          si     o
                                                    O                               o                                    o\ E ^ s
                                                    TT                   •a_                                       CO               oo O
                                                                         »                                               TJ « ►tj ir"
                                                                                                                   d                c? Co     i; 25
                                                                                                              W                     S3    j
                                                                                                              ct
                                                                                                              n
                                                                                                                         s 5 =»          ^ - H
                                                                                                              O
                                                                                                              3                     55 E3     p N
                                                                                                                         00
                                                                                                              C.         N—'   NJ
                                                                                                                   O     lO              ho
                                                                                                                                          i^
                                                                                                                         U1
                                                                                                                   2     ■~4             O
                                                                                                                   (/)   to              H
                                                                                                                         4:.




                                        u

                                        3
                                        W
                                        W
                                                                         «5v
                                                                         •O
                                        8
                                        3                                ir
                                        vr
                                        e                                §:
                                                                         «J
                      vj"
                                                                         •w,
                      €                 u
                                        w
                             ij         V=                               Qt
                             ZJ
                                        U
                                                                   CO
                      U                 U                     CO
                             a G                              -I         •J
                      U      vs         V5
                                                              o
                                                              o
                                  jc 3              3                               3
                                  u J
                                  —t                          *<                                                                    o <3
                                                              p          o          P
                                                                         «*>
                                   Sj   w                     2                     P
     O                3-          3                           -c                                                         %
                                                                                    p
            «Xi                 3£ f                3                               3                                                                 )
                             32                                    l}»   o                                                          CJ
                             vr
                                - K                 §    u                          §    P
                                                    u    p                          P    P
                      \c     a    9^                                     \s
                      u      u
                             •J                                          p                                               vr                     -f
                      <_<                           Z    7L                         32
                             VT   v: 2              o                                    o
                  •- a            u     «l;   G                          3     G
                                  tj 42       "G                         3                                               _»
                  Cj ^            o s>        \£.                                                                        u
                                                    G    G         3     a     p    C    G
                  5               3 3                              u
                                              3     3    3                     3    3    3                                          3C
                  vr cs                                                  -3
                  u u       2e                a     a    a               U     G
                      33 33 3                 D     D    C    vs
                                                              -1   3     vr    13        O    \s
                                                                                                                                                      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 38 of 103 PageID #: 38




Nl
U1
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 39 of 103 PageID #: 39




                                                  Infofmal translation




            Dels Din Tzedck (Rabbinical Court)
            Orchois Mishpot
            148 PennSl
CO
in
            Brooklyn N.Y 11211
           (718)403-0160 Fax (718)237-2497
O
o

s*          SUMMONS
Q.
r-
         ^^^^1%si^Second Third
           To Dcrcndant(s)                         Mr David Rothbart

in
            Address                                24 Jcssam Rd.
CO
o
            Cily                                   London E5 9DU ENGLAND

§*          Tel(Home)
Q.
           Tel(Business/work)
O)
*—I         Fax a
           At the request or(plaintilT(s)          Israel Ephraim FischI Rothbart
S
o          Address                                 119 Lorimer St. #2-A
T3
           Cily                                    Brooklyn, NY 11206
'll        Tel(Home)
CO         Tel(Business/work)
           Fax
c
0)
E
3
U
           Wc hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
o          Chaim Jonah Rothbart RIP
O
            Hie hearing will take place on Tuesday,[2 May 2017], and you must conlirm the lime with
(D
(O         the court.
O
O          In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
O


 t
o>         Signed Monday.[3 April 2017]
r-i        Chaim Aharemhal - Secretary
 <D

!8
o




           DM hU 0793356*1 I03-IS2 00II



                                                                                                      26
           Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 36 of 77 PagelD #: 59




                                                            H O >                "C
                                                            2. 7^" c.            u     f>    o     n*
                                                  S    a                                                cl*
                                                                 '<   Ci.        X
                                                                                                        CL
                                                                                       cr    3*               D
                                                                      vt    _,         3     O                                eo
                                                       i. i                                                   2.
                                                                                       =•    =i               ??
                                                                                                              3               4a.
                                                                                                                              O             O
                                                                                                                              ij1    CD
                                                                            VJ                                                       •3     PO
                                                                            O          I                      ^    3          o 0
                                                                                                                                     0      n
                                                                                                                                                  %
                                                                                       o                                      Ov 21             f a
                                                                                       5J-                              CO    O «<        *■
                                                                                                                                          OO s
                                                                                                                                             <5
                                                                                                                                     3            C3
                                                                                                                        a     •n                  2. Z
                                                                            3                                      03         p      Z
                                                                                                                   ro         X
                                                                                                                   «                      §S      - H
                                                                            .3                                     O                 mm   ^s
                                                                                                                   3                 mm
                                                                                                                                          r- Co
                                                                                                                              OO
                                                                                                                   C.
                                                                                                                                     mm
                                                                                                                                            s a ^
                                                                                                                                                  f^
                                                                                                                        O     to     mm
                                                                                                                                                         )
                                                                                                                              Lfcl
                                                                                                                        *Z    7J
                                                                                                                        CO    InJ
                                                                                                                                            3
                                                                                                                              VO


              tJit
              5a                                                            CN
                                            a                               S-
                                            a                               \l
              a
              w                             vr
     v:                                     e
     •_*                                                                    %i
     C
                         €                  u                                                                 a
     □                                      »■«
                                        y. \=                               cu
                                            a
                                                                      (O
                         U                                       CD                                           V)
                                        G u                      -1
     y                   U                V£
                                                                 o                                      =0    Sr
     \s       a                         vT **                    o
     u                                  vs a           a         X"                    a                S 5*
              <s                        U .1           -I             3                -t
     a        _j                                                 «<                    —«               <     u
                         -i                                           (D
                                                                 a    -1    o          u
     a                   a                                                                              o     ^         :;^
                                                                      CO                                a
                                                       y
                                                       V.        "z                                                     Q>
                         3-                                                                             a
     □                             a    D              _I        <          vj
              na                   G                                  %                                 aa    «a        !3                               )
     Zi                                 z ^            a                               a     Q
                         "d                                              O                              D.    ^
     -I                                                o
     \s                            vx
                                        -                   u
                                                                      5= a  V.         9  5                   □
                         C                                                             C* Uf
     a                                                      u               a          u     u
     a                             a    9 a                                                                   a
     w                             u                                                                          "N
                         g         -j                  z                    s          z     z
     U
                                   vX   vs 9                o                                o                5
     -3              .. a          VS Ul          a    VS                   a    G           vs.
                                           w                                                                  a
      _J      a                                                             a          VX    VJ*              w
                                                                                                                                                   Zy
              vs                                  "3   5^                        •a
                     d             ""2 5          v:   5                          V£   vc    \s
     u                                                                a                                 a ^
                                                  D    G    G               a    U     G     G
     D        u                                                       u
                                        a S       ZI   ZJ   a         mJt   G    a     a     a
                                                                      a                                 a
                                                                                                          6
                                                                                                        y u
     o                        C3        <2 a                                "a
                              ^ ^ -4 ur           O    G    G         u     u    G     G     G     ^    3                G
                              a a a a             CS   CS   CS        a     vr   CS    O     C          y
                                                                                                        a     "
                                                                                                              vr         u
                                                                                                                                                         Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 40 of 103 PageID #: 40




N1
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 41 of 103 PageID #: 41




                                                   Informal translation



            Bcis Din Tzedek(Rabbinical Court)
            Orchois Mishpot
            148 Pcnn St
o           Brooklyn N.Y 11211
<o

           (718)403-0160 Fax (718)237-2497
9
Q)
           SUMMONS
S'
CL
r^
          ^Fj^p Second Third
h-         To DefendantCs)                         Mr Levi Zvi Rothbart
           Address                                 18 Rookwood Rd.
CO
           City                                    London N16 6SS ENGLAND
<D
           Tel(Home)
Q.
           I'd (Business/work)
O)
rH         Fax n
           At the request ofCplainlifRs)           Israel Ephratm FischI Rothbart
I
o          Address                                 119 Lorimer Si. #2-A
•Q
 0)
           City                                    Brooklyn. NY 11206
           Tel(Momc)
CO         Tel(Business/work)
           Fax it
c
<u
E
D          We hereby summon you to Din Toroh [Rabbinic Justice| regarding the estate of the late
O
o          Chaim Jonah Rothbart RIP
O
           The hearing will take place on Tuesday, f2 May 2017), and you must confirm the time with
<o         the court.
(O
o
o          In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
o

t
O)         Signed Monday,[3 April 2017)
           Chaim Aharenlhal - Secretary
0)
 iS
o




          DM GU l)79J356-l 1034320011



                                                                                                      28
               Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 38 of 77 PagelD #: 61




                                                                   O     >
                                                   X
                                                             «     r£
                                                                   Si*   c.                    «•
                                                                                               £L D
                                                                                                  :s* >
                                                                                                      o.
                                                                         CL                    ^    v:   a.
                                                        ar   =r                                                               ♦-J
                                                                                                         <5   D
                                                        s    o           ut   ^           s    o              a
                                                                                          tn   3                              OS
                                                        =•
                                                        !3
                                                             3
                                                             r;
                                                        o    •—•
     U                                                  in                                                    a.                             o
                                                        ML                                                    o               SW
                                                                                                              p
                                                                                                              H.   2          si
                                                        o
     vr                                                 "I                                2                                   ox S
                                                        ?r                                                                    o vc
     x                                                                        *5""                                      C/)              oo Q
                                                                                                                                             s IS
                                                                                                                                    3
     S                                                                                                                  c!    •n         TJ W
                                                                                                                   03         o     2 A CO
                                                                                                                                         3   —
                                                                                                                                                 Iz
     n                                                                                                             (9         X
     vs                                                                                                            O                     =» S    ^ H
                                                                                                                   o
     o                                                                                                             3                     r* CO
     w                                                                                                                        00
                                                                                                                                                   9 S
                                                                                                                                    lO       s
     "3                                                                                                                 O     to             •13          )
                                                                                                                              V#J
                                                                                                                        21    -J             o
                                                                                                                              1
                                                                                                                        CO    to
                                                                                                                              •o-
                                                                                                                   -t         \o
                                                                                                                   C.         -o


                  Sf
                  ta


                  %a                         xr
                                             e
                                                                              xl
                           vj-
          C
                          <S                 u
          o       a?-
          Vi                       u Z vs
                                                                              Qi
                                   Zl -
          Z                                  -Jf

                          u                                        (D
          U                                                        -1
          w               U       8G «                             O
                                                                   o
          U                                             a
                                  ^ vs ia                          yr
                                                                              i           3
                                                                                          -4
                                   cs y      j                     «<         s?
                                        J w             u          s                      u
          n               3        =1        iJ                                                                                          !2 ^
                                        kJ                                    *0          vi
                          3                                        Z                      ui
          O                vf                                                             V.
                                                        J                                 -I
          u                        €i ^                 3                % ^              3
          -/              u                                              w    o
          vs                                 B          0                                 G
                          O                             u    u                            u    u
          r>                                            tJ   u                            u    u
                                   oS a                                       V£
                          u        y M- ^               Z    Z                u
          u       3                                                                       z
          _D              3
                                   vr« D                P    P                3                §
                                  Hu ^             <3        >£                      G
          J       a       3                        •a   XT                    3                                                                     Zj-
                  V£                                    V£
                                                                                          §
          U                                        t:                                          vs
                  Z                                     G    G           3    3      P    C    G
          O       u                                                      u
                                                   a    Zl   Zl          m*          Zl   3    3
                        jjT a    o ^ ^ li                                3    •G
          □             u u                        G    G    G           u    U                a    -i
                                 a b :a n          D    Q    O           3    XT     §         D    Vi
                                                                                                                                                          Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 42 of 103 PageID #: 42




NJ
iO
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 43 of 103 PageID #: 43




                                                   Informal iranslation




            Bets Din Tzedck (Rabbinical Court)
            Orchois Mishpot
            148 Pcnn Si
CM
CO
            Brooklyn N.Y 11211
            (718)403-0160 Fax(718)237-2497
9
0)
g>          SUMMONS
as
Q.
            ['irsu^Sccond      Third
h-
            To Deicndant(s)                        Mr Abraham Yishai Roihbarl

<3>
            Address                                47 Waiermini Quay Craven Walk
CO
CD
            Chy                                    London N16 6DN 9DU ENGLAND

S*          Tel(Home)
Q.
            Tel(Business/work)
o>
            Tax n
            At the request oT(piaiiuilKs)          Israel liphraim Fischl Rothbait
I
O           Address                                119 Lorimcr St. #2-A
T3
0)
            City                                   Brooklyn. NY 11206
           Tel(Home)
CO         Tel(Busincss'vvork)
           Fax U
C
0)
E
D          \Vc hereby summon you (o Din Torah (Rabbinic Justice] regarding the estate of the late
U
o          Chaim Jonah Rothbart RIP
G
           The hearing will take place on Tuesday,|2 Ma) 2017), and you must confirm the time with
CO         the court.
CO
o
o          In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
o

 h
d>         Signed Monday,[3 April 2017]
           Chaim Aharcnthal - Secretary
 Q)

(8
u




           DM UU 0793336>l l02<M200n



                                                                                                     30
                 Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 40 of 77 Page!D #:63



                                                        ri r» o          >                    H           H
                                                        O     O    js.   ^               o    re O
                                                                                                 ~ >
                                                                                                   ^      o
                                                  X
                                                        '~ ZZ *"<        C-                   ^ ^ Q-
                                                                                         ? ?
                                                                                         mi   O      3 3
                                                                                                       o                     oo
                                                        =•    3                               3           re"*
                                                                                         3    re          3
                                                        re                               re    '          O.                               O
      U                                                 v:
      w                                                 us                                                re                 ?S?
      0                                                                                                   H      -=1                       n
      1                                                                                                                      28
                                                                                         o                                   c^ 2:
      vr                                                                                 -t                      V)
                                                                               ■3_       rr                            00    o vc oo Q     5I^
      X                                                                                                                         3
                                                                               s.                                            TJ -- "tJ 1-4
      s                                                                        5'                                CO
                                                                                                                       cl                re 03   i: 2
      II                                                                                                         re                          S_
                                                                                                                 o                       =S
                                                                                                                 o
      a                                                                                                          3           00    *"•
                                                                                                                                         s?a 9 N
                                                                                                                 C.          w lO          !S
      D                                                                                                                O     NJ ~           I^
                                                                                                                       2!    OJ
                                                                                                                                           o
                                                                                                                                                        )
                                                                                                                             1
                                                                                                                 3-    (/I   to
                                                                                                                             4:^
                                                                                                                             vc
                                                                                                                             -o


                     o<
                                                                               ;u
                     53                                                        Cv
                                             a
                                             a
                     a                       vr
           \s:                                                                 i:
                                                                               a
                            vx
           G
                            G
           a                       M
           vs:                                                                 Q)                         G
           Z                                                                   to                         Cv
                                                                   CO                                     «J
           U                U                                      -I          P
                            u                                      o           01
           >S                                                      o           :*>
                                                                                                          S*
                     a                 ^ i;
           u
           —<

           a
                                  .J  vc
                                   Cj U
                                         a

                                      aiaJ
                                             J
                                                        a
                                                        •4
                                                        ««#
                                                                   3£
                                                                   »<          5?
                                                                                         a
                                                                                                          o
                                                                                                                                         83 <5
                                                        U          3                     d
           II               a                           \£                               \s
                                                                                                          a
                            a          vi2              U          z                     u
                            vr                          V.                                                ?
           □                       -i 3 -<              a          -<          a
                                   e g vr                                                a                                   35
                                                                         4t;                                                                      V&
           II                                           a                                                                                               )
                            Tj
                            mm*
                                                        G                l}3 □
                                                                             w
                                                                         i J*#           G    3                              -?J         o
                                       B                CS    u                          C    u
           a                a
                                                        U
                                                                                         H H
           a                M                                                  SS                                            T.
                            u
                                   P§
                                   u \jr ^
                                         ^                                     M                          vs
                                                                                                                             >jr rj
                                                                                                                                 —»
           u                mm*
                                                        X     "5                         z    z
                                   d-vs O               o     o                      _   O    Ur          u
                                   ^u a            G          v;               a     G   VS   V£          a
           a         a                                  vr                     a,    ^   vr   vr          i_*
                     NS   U^                      "G
                                             3     \S   vs                           ^ ^ vs               a                  Lf
           u         •V                                                  a                           a
                                                  U*    c     G                a     §   G    G
           D         p             1a S                                  u                           u
                          7"=                     a     a     a                      a   a    a                                          3« O-
                          vr CS   c§ 3 u                                       -a                         u
           □              u u      ^ >4           G           s y 3            u     G   G    G    g  3   u             G
                     ^5   y y aa3       -t
                              »-l •1 -I a         a           3 >e£ a           vr   B   CS   B    v£ a   vr            U
                                                                                                                                                        Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 44 of 103 PageID #: 44




lA)
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 45 of 103 PageID #: 45
                                                          /^\




                                                     Informal translation



             Beis Din Tzedek (Rabbinical Court)
             Orchois Mishpot
             148 Penn St
             Brooklyn N.Y 11211
to           (718)403-0160 Fax(718)237-2497

9
Q)          JUMMONS
s*        (^ir^ Second Third
Q.
h-           To Defendant(s)                         Mr Moshe Rothbart
h-
             Address                                 20 Warwick Grove
             City                                    London E3 9HU ENGLAND
<u           Tel(Home)
             Tel(Business/work)
Q.
             Fax#
O
t-H          At the request of(plaintilT(s)          Israel Ephraim Fischl Rothbart
O            Address                                 119 Lorimer St. #2-A
             City                                    Brooklyn, NY 11206
•O
             Tel(Home)
iX           Tel(Business/work)
CO           Fax#

c
0)           We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
E
             Chaim Jonah Rothbart RIP
o
0            The hearing will take place on Tuesday,[2 May 2017], and you must conilim the time with
Q
             the court.
(O
<o           In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
o
o
o
             Signed Monday,[3 April 2017]
 1
O)           Chaim Aharenthal - Secretary

 <u

(S
O




            DM.EU l31933S6-M03453.00t|




                                                                                                       32
         Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 42 of 77 Page!D #:65




                                           ;;n   H ^ o > >                             G >■
                                           5?    S. J2L .5' CL •-             r;
                                                                              ^ 2. P
                                                                                   JL .Si C. C
                                           •j=   ar    =r                     "'-   cr   rr
                                                                                                  "< =-9
                                                 c     o                                            5    V
                                                 V5    ~                                            w
                                                                                                                          oo
                                                                                    1-i                  n'
                                                 <9
                                                 I «                                S 2-
                                                 tn                                 in
                                                                                                         c.                            o
                                                                                    Vi   I               p                u> i!}'      PO        tP
                                                                        o                                ^     3J                      o
                                                 O                                  O
                                                 —I                                 "n                                    ov E
                                                                                                               tn
                                                 vr                                 vr                              OD    O V-       ^5
                                                                                                                                     oo Q f a
                                                                                                                                3
                                                                                                                    c!               •TJ >5
                                                                                                                          ^z         CD Co   B. 2
                                                                                                               05
                                                                                                               f9                    3 r=»
                                                                                                               n                     =» s - H
                                                                                                               o
                                                                                                               3                             e
                                                                                                                          00
                                                                                                               C.               NJ     s
                                                                                                                    O     lO                          )
                                                                                                                          U)
                                                                                                                    12!                o
                                                                                                                    (Z)   llj          H
                                                                                                                          4i.
                                                                                                                          VO
                                                                                                                          -J




                                                                        Cv

                                     S                                  5c«
                                     2t                                 u
                                     vr                                 5^
                                     tS
                      vr
                                     u                                  'to
                            u Z      v=                                 Ql
                            ZJ j;
                                     £                                                                   •o
                                     u                      00
                                                                        •o                          m
                                     vs:                                toi                              S*
                            SI                              3
                             VJ*                            o
                            _y VS    a           Zi         5C                      ZJ
                                                                                    -i                   o
                      .4    w    J
                                                 d          Cc          5?                                                           o <5
                                                 u          a
                      a                          V£
                            =1                                          •to                              B.               "3 CD
                                                                                                                             ^               3
                                                 U          Z                       i
                                                 ■s.
     □                      -In-*                J          <                                                             =5         ^
                            ,c ^  xr
                               -J u-                             «»fe                                                                            |4
             'to                                 D               rs}    ^           ZJ
                     "d     2. t u                                                  a                                     4j         O
                            -o       u           §     u                            u    u
                      CS
                                                 U               ^ §                     u
                            a9 g                       H                            H
                      vr
                      u     U VJ* *                                     u                                                 %r
                                                 2     z                            z
                                     O           o     o                                     §           g
                                           <3    e     vs               a                                3                3J
                            5 M d                                       a                s                                -f         _j
                   d^            ■3 5      "3    ^                                           vs                           LI
                                           S     C     G         a      a     o     G        G      a H
                                 a 5                             u
                                           rt    n     3                d     ru    u    n          9 d
                   "r- ^
                   vr  cs   ^                                           •G                          a u
                            € d d          G     a                       U    G     G        G                       G
            s         ^
                   yy3§3             a     D     LJ
                                                       g
                                                       £3 vs
                                                          y 3Z1         vr
                                                                                                    y.   u           U
                                                                                             o      -I   vjr
                                                                                                                                                      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 46 of 103 PageID #: 46




Ui
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 47 of 103 PageID #: 47




                                                  informal translation




             Deis Din Tzcdck (Rabbinical Court)
             Orchois Mishpot
             148 Pcnn St
(O
(D
             Brooklyn N.Y 11211
            (718)403.0160 Pax(718)237-2497
9
o
            SUMMONS
Q.
r-
         (^"l^s^Sccond Third
h-          To Dcrendam(s)                         Mr Izaac Rothbait

CO
            Address                               7 Elm Park Avc.
            City                                  London N15 6AL ENGLAND
0
S'
(d           Tel(Home)
Q.
            Tel(Business/work)
O)
tH          Fox#
            At the request or(piainiiiin[s)       Israel Ephraim PischI Rothbart
1
o           Address                                119 Lorimer St. tfl'A
T5
0
            City                                  Brooklyn, NY 11206
il          Tel(Home)
CO          Tel(Business/work)
            Pax #
C
0

3
O
           \Vc hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
o          Chaim Jonah Rolhbart RIP
O
            Hie hearing will take place on Wednesday,[2 May 2017}, and you must confirm the time
(O          with the court.
(O
o
o          In addition, the plainiilTIs willing to submit to Rabbinical arbitration etc.
o



O)         Signed Monday,[3 April 2017J
rH
           Chaim Aharenthal - Secretary
0
 <S
O




           D.\l EU U7933S6-I I024S200II



                                                                                                    34
      Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 44 of 77 PagelD #: 67




                                                                                                 r.    »v   3" ^ C
                                                            X          IL        ^
                                                                 ? i-            i" f       1' ? 5"
                                                                 e     c»                        s     o
                                                                 jC. 3                           V.    3
                                                                                                                                  s.
                                                                                                 S' S
                                                                                                 V.
                                                                                                                 C.                             IS*
                                                                                                                 SI               so
                                                                                                                3
                                                                                                                      **1

                                                                                                                      I     C/3   O'S
                                                                                                                                         £■9- f-O
                                                                                                                                         oe O
                                                                                                                            CJ           ? GO 3 n
                                                                                                                                                    Z
                                                                                                                      c/:
                                                                                                                                  IP 3^cS2 ? N           )
                                                                                                                                           S
                                                                                                                            o     lo ^
                                                                                                                            21             s
                                                                                                                                           H
                                                                                                                            «)
                                                                                                                                  Ick
                                                                                                                                  vC




                                                                                      *51

                                                                                      'I
                                                                                       u
                                                                                      .o

                                       •J              X
                                       rS

                                                  M u
                                       «t         zt                                  cS
                                                       c
                                       u
                                                  a
                                                  V£   V?
                                       u
                                                       «                              d
                                                  "3   U
                                       •i
                                                       Zi
                                                  a
                                                       u         U.                                                               ^  S5
                                                  a                                                                               -j
                                       :i         C; a           U               CO   •B
                                       "j"             U         •»»
                                                  2                                                                               =s     ^
                                                  Vi                             is   ^
                                                       -1
                                                                 D               M    O
                                       u          a              O                                                                i €f
                                                                                                                                  w-r
                                       C
                                       «
                                                  y g
                                                  vr
                                                       vr
                                                                                 > §
                                                                                      \=
                                                                                                 U
                                                                                                                                    n
                                                                                                                                            1       _f
                                       u                                                         X     X
                                                  -•   «         o     o                    ^    O     Cl
                                       a               u                                    O    \s    vs
                                       a          V£   T1        >3- S                      TJ   'J*   "J
                                  ii                             Vi    vs                   «    NC    «
                                                  <2 k«                                                                           d ^
                                       U     •j   a a                                       u    C     C                            !9C
                                  z                                                         3    :j    D
                                                  -j
                                  vj- a c              -4
                                                                • i
                        D         u u                       caa -Juu             u          oao   -J C
                                             5    X a       C;   o     C    *;   U
                                                                                 zs   vr    S !3S \£ .
                                                                                                                                                         Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 48 of 103 PageID #: 48




1/1
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 49 of 103 PageID #: 49




                                                 Inlbrmal translation




            Bcis Din Tzedek (Rabbinical Court)
            Orchois Mishpot
            148 Penn St
00
(O
           Brooklyn N.Y 11211
%
           (718)403-0160 Fax(718)237-2497
9
0)

S'         SUMMONS
Q.
1^
r^
           First CSeoDnd„^iird
*5         To Defendan((s)                       iVIrs Bsthcr Rothbart
U)         Address                                18 Ovcrleu Rd.
0)         City                                  London E5 6BG ENGLAND
S*         Tel(Home)
Q.

O)
           Tel(Business/work)
]H
           Fax n

s          At the request of(plaintifRs)         Israel Bphraim Fischl Rotlibart
o
           Address                               119 Lorimer St. #2-A
XJ
o
           City                                  Brooklyn, NY 11206
il
          Tel (I lome)
CO
           Tel(Business'work)
c          Fax#
(U
E
3
O         \Vc hereby summon you to Din Torah (Rabbinic JustlceJ regarding the estate of the late
0
O         Chaim Jonah Rothbart RIP

to        The hearing will take place on Wednesday, fl7 May 2017J, and you must confirm the time
CO
o         with the court.
o
o         In addition, the plalntilTis willing to submit to Rabbinical arbitration etc.
t1
O)
          Signed Wednesday,[10 May 2017J
          Chaim Aharenihal - Sccretan
CD
CO
CO
O




          DM CU I37<I33S6-I I024S2 00II



                                                                                                   36
     C6ise l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 46 of 77 PagelD #: 69




                                                     ^
                                                     ✓   —• •• .jy
                                                                  n        ^   sT
                                                                               ^
                                                                           ST- ^
                                                                                         ^ r- D ^
                                                                           5;  -*   ^ ~ ~ -3 §; X
                                                                           ?   n    "• "S"    =•   5!   c;
                                                         =        c
                                                                  S

                                                                                         5    S                                    o ^
                                                         i' ^                                                          5»          $3
                                                                                                             21        ss          o
                                                                                                                                   Q    fo fi
                                                                                                                       S S -{B
                                                                                                                            — g. w
                                                                                                             3. CO                 O &    r-
                                                                                                                                  "2 f
                                                                                                             03        ^Z ^ n
                                                                                                                       S * =• ?=» S
                                                                                                                  s    X <3U9
                                                                                                                              2
                                                                                                                              *5 rA H
                                                                                                                              CA O  N
                                                                                                                  s          (O
                                                                                                                              S g fsr
                                                                                                                  o           *3 ^
                                                                                                                  2           Q
                                                                                                                  CO
                                                                                                                       •if
                                                                                                                       ^c
                                                                                                                       -I




                                                                               3



                                                                               G"


                                        u


                             ii    ij   0-5
                                        i£
                                                                           !S'>>
                                   u    VS ij-
                                        *=
                                                                           2. f**
                                        a        d
                                                         ui   :                                                        -ci
                                                                                                                         *C3:
                                                              I
                                        j
                                        € a
                                                 3                         11?                                         ^ ei
                                   6'   z u ^
                                        vf . vr                            «   ^
                                                                                                                                        %
                                                         3
                                                         31i
                                                                           M   a
                                        O -» u           a        •
                                   o    y O"
                                        !S 'J*
                                                                               I                                                  3             )
                                                                               13        >£   >:
                                   a    -ss S            g g                   3
                                                                                         p    o
                                                                                    O    ^    vs
                                                                               3    vJ   U*
                                  d ^ ^3 5                                          V£   Vf   vs                       u
                                                                           3   M         G C
                                  X j ^3 a                                 a c           3 3                                      5C
                                    g2si5                             -j   u u           <3   d
                                  333        3 a                      vr   3 ?r
                                                                                                                                                Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 50 of 103 PageID #: 50




Ul
Nj
       Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 51 of 103 PageID #: 51




                                                    Informal translation



             Beis Din Tzedek (Rabbinical Court)
             Orchois Mishpot
             148 Penn St
o            Brooklyn N.Y 11211
1^

4t          (718)403-0160 Fax(718)237-2497
9
0)
            SUMMONS
Q.
             First C^ccood^ Third
h-          To DefendantCs)                         Mr Joseph Rothban
r>-
            Address                                 58 Moresby Rd.

(D
            City                                    London E5 OLF ENGLAND

§*          Tel(Home)
Q.
            Tel(Business/work)
o>
rH          Fax I#
            At the request of(piainti(T(s)          Israel Ephraim FischI Rothbart
s
o
            Address                                 119 Lorimer St. #2-A
T3
0)
            City                                    Brooklyn, NY 11206
            Tel(Home)
CO          Tel(Business/work)
            Fax #
c
(U
E
3           We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
U
o           Chaim Jonah Rothbart RIP
Q
            The hearing will take place on Wednesday,(17 May 2017]. and you must confirm the time
(O          with the court.
(O
o
o           In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
o

 t
d>          Signed Wednesday.(10 May 2017]
            Chaim Aharenihal - Secretary
 0)
 (/)
(0
O




            DM kU13793}56<l IU3-tS2(HMt



                                                                                                    38
     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 48 of 77 Page!D #: 71




                                                                                                    —    c     >    -»
                                                                                      r;                      ^ =
                                                                                               —.   —. "       c. —»
                                                                                          «    y    =-         ?.   C
                                                                                                    s               «.•
                                                                                                                                      s            ^
                                                                                                                                      is i
                                                                                                                          3           llzS|o
                                                                                                                               CA     C •< oo O §• ^
                                                                                                                               C      -1 5.;? K §! 2
                                                                                                                                      •5    S
                                                                                                                                      i  :< § 2n
                                                                                                                                               B.
                                                                                                                          e    5?     -J '   tB    O   /Wl
                                                                                 i,   (                                   a    r>p*   r: n 5~ 2! ?
                                                                                                                          c.          'S N. 5 § fer
                                                                                                                               o
                                                                                                                               2      ^           2 /?
                                                                                                                               CO
                                                                                                                                      §            ^
                                                                                 3

                                                                                                         1




                                           •! ^
                                           i5                              ^ ci

                                           o>5                             ^ .•<>


                                           « 32        I   i
                        3
                                           zj     i                                                                                   -a 52
                        Zi
                                                                           1 !5^                                                       J M5»
                                           -i"                             «i'5
                        D                  X3j             :i «
                                           •j- . \r                                   i
                                           O -* li         i 5                                 " 5
                                                                                                                                       ■i c*
                                                           (3 U         S  i>                  C u
                                             O"            u      u
                                                                        ei !          1        H B
                                   u
                                           ^ w a                                                                                      T 3
                                                           1? Tf                      1        Vi
                                                                                                  y.
                                                                                               y. Cl                                  •3     zn
                                                v; a       o      o
                                   3       - i{ tS         «      vs                      d {e ^
                                                           vj     «-r                     Tl   M"   *X
                                 u =» Ca o                 «      tt                      VS   *S
                                                           C      G        3              SCO                                                X
                                 2 W i^ a a                3      3                       3    3    3
                                                                                                                    u
                                 vr lS
                                 If Ij u   •* "4
                                               "1 w                                                                 u
                        G                                  9 9          y 3
                                                                        1.3 •!            9
                                                                                          V?
                                                                                             9
                                                                                             S
                                                                                               9
                                                                                               O
                                                                                                             ■i §
                                                                                                               3     \r
                                  y y a :? 3 3             o c
                                                                                                                                                             Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 52 of 103 PageID #: 52




ui
       Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 53 of 103 PageID #: 53




                                                   Informal translation



             Beis Din Tzedek (Rabbinical Court)
            Orchois Mishpot
             148 Penn Si
CNJ         Brooklyn N.Y 11211
*           (718)403-0160 Fox (718)237-2497
9
(U
            SUMMONS
Q.
h-
            First^^^conj) Third
1^          To Dercndant(s)                        Mr David Rothbart
            Address                                24 Jessam Rd.
o>
            City                                   London E5 9DU ENGLAND
0)
            IcI (Home)
Q.
            Tel (BusinessAvork)
O)
r-)         Fax#
            At ihc request of (plaintin(s)         Israel Ephraim FischI Rothbart
S
O
            Address                                119 Lorimer St. #2-A
T3          CUy                                    Brooklyn, NY 11206
M
ll          Tel (Home)
CO          Tel (Business/work)
 I
tH
•♦—»
            Fax H
 C
 0)
E
 3          We hereby summon you to Din Torah (Rabbinic Justice) regarding the estate of the late
 O
 o          Chaim Jonah Roihbart RIP
O
            The hearing will take place on Wednesday, [17 May 2017], and you must confirm the lime
<o          witli the court.
<o
o
o           Ill addition, the plaimirfis willing to submit to Rabbinical arbitration etc.
o



CO          Signed Wednesday, (10 May 2017J
            Chaim Aharentha) - Sccrctan-
 <D

 iS
CJ




            DM l:UU793}56'i IO34S30Ult


                                                                                                     40
Case l:19-cv-00066 Document 1-3 Filed 01704/19 Page 50 of 77 Page!D #: 73




                                                                                      — r. n' Q                  3
                                                                  ~ >3      E   a.    a —  — •!?
                                                                                                                                -a
                                                        1!   —    —                       3-   3"                8
                                                             c    s                       B    C                                M
                                                                                          £    a
                                                                                                                                «.                %
                                                                                                                                S ro
                                                                                                                                           ~»
                                                                                                                 s   3          £ § — Q ^ e4
                                                                                                                                ox Z S s s- ^
                                                  u                                                                       03         OO O ^
                                                                                *2,                                                3 rs   5*
                                                                                                                          e     a* 2 2 W S- Z
                                                  'C                            5*                                   WJ
                                                  u
                                                                                                                                     L- a ^ E.
                                                                                                                          2                           H
                                                  X
                                                  u                                                                       5?            >5
                                                                                                                                         55 9 N
                                                                                                                          I—«   90
                                                  c                                                                                   to     M    3
                                                  X                                                                       o     lO
                                                                                                                                OJ
                                                  3                                                                       21    •a           o^p
                                                                                                                          C/)   la
                                                                                                                                             H ^
                                                                                                                                4-
                                                                                                                                <3
                                                  g
                                                  5
                                                  a                                   I   I    >    !
                                                  |3                            la
                                                  S
                                                                                      ! I I I I
                                                  3
                                                  V
                                                  e
                                             5C
                        ."a
                        jS
                                                                       IS
                                                                       1
                                                                       O
                                                                       o

                                  -  1^3                               f i3                                                                jcs
                   3              -• -» U 3                            ? I?                                                                lL3f
                   =1             3
                                             3 -S            u         z iS5
                   D              3-         u     a
                                                             l3        -<
                                                                                                                          S     35
                                                                                                                                 i
                                                                                                                                                      v&
                                                   vr
                   Zl                                                  a                                                          •#
                                                                                                                                           O
                   -I
                                             4 a                       M
                                                                                                                     ®-         lUJ
                                                                                                                                                       J0
                                                             r3   u    o                                                        WIWI^
                                             a               U    <J                                                               4#      3
                   n                         3 a                       O)
                                                                                                                                ^ r*
                   3                         ^X
                   u                         vs g            2 5                 a    I                                         31         3
                              •   3          u ^         o   «    «                                                              _i        3
                                                        TJ        V                                                             u
                              d         K                                                                    3
                                         "5                                      3                                                         55 <r
                              X        ^ a
                                         35                                      c
                                       ~ j                                       -3
                              o- S                           <3 g -i  *J         u                           3 3
                   D                                              «!5 ••                                v:   3 ST
                              y y 3X
                                                                                                                                                            Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 54 of 103 PageID #: 54
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 55 of 103 PageID #: 55




                                                 Informal translation




          Bcis Din I'zedek (Rabbinical Court)
          Orchois Mishpot
          148 Penn St
          Brooklyn KY 11211
          (718)403-0160 Fox (718)237-2497
Q
(D
          SUMMONS
Q.        FirsCT'SeconJ^ Third
h-
h-        To Dctcndant(s)                        Mr Lcvi Zvi Rothbart

          Address                                18 Rookwood Rd.
in
          City                                   London NI6 6SS ENGLAND
a>

S*        lei(Home)
Q.
          Tel(Business/work)
o>
          l-ax H

o
          At the request of(plainlilll[s)        Israel Ephraim Fischl Rothbart
          Address                                119 Lorimer St. #2-A
o
"O        City                                   Brooklvn. NY 11206
0)
          Tel(Home)
CO        Tel(Business/work)
          Fax#
c
(U
E
3         We hereby summon you to Din Torah (Rabbinic Justice] regarding the estate of the late
O
0         Chaim Jonah Rothbart RIP
Q
          Tlie hearing will take place on Wednesday,[17 May 2017], and you must confirm the time
(O        with the court.
(O
o
o         In addition, the plaintilf is willing to submit to Rabbinical arbitration etc.
o

t1
          Signed Wednesday,[10 May 2017]
O)
tH
          Chaim Aharenthol - Secretary
a>

(S
U




          DM KU 13793336.1 102-132 0011


                                                                                                   42
     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 52 of 77 PagelD #: 75




                                                                                               y*
                                                                                                                         ■    I     ^     —>
                                                                                      a                «        «       1     s;    c.    =
                                                                                                       »'       —                   C.    >"■
                                                                                               C
                                                                                      f
                                                                                      y>
                                                                                                       *^ 5 5                       a S'
                                                                     j£j.    S
                                                                     S       7\                                 s       n
                                                                                               1                r,      —'                                    C rs
                                                                                               n                                                              ut   f
                                                                                                                Si!
                                                                                                                                          2      3                     I      ^
                                                                                                                                                                       — Q » ri
                                                                                               SL                                                             ^ rT.    *. 55 S- ^
                                                                                               •9                                                      C/D             " O O- ^
                                                                                                                                                       c      »' z       55   ^
                                                                                                                                                 C/l
                                                                                                                                                 re    5?              S 2 a H
                                                                                                                                                 n                                  )
                                                                                                                                                 e     5?              55 5 ? N
                                                                                                                                                 s     »-5t
                                                                                                                                                 c.                      =i fas
                                                                                                                                                       o      W=
                                                                                                                                                       2
                                                                                                                                                       c/>
                                                                                                                                                              <o




                                                                                               3
                                                                                  I   I
                                                                                               •j

                                                                                               .u
                              2                         y   I        I


                                        '-
                                         1   a.
                              a
                              ss-
                                        u
                                        u         vj*

                              a                                                                                                            to
                              *2                  ^J                                                                                                          Xl
                                                                                                                                                                       a3s <V,
                        a     a         a
                              Ut                  4 3                                                                                                          J       &      Ji
                        a               a
                                        a         a -i                                    (0                                                                   3:
                                                                                                                                     O    I
                                        vr        u ^                                                                                -f
                        o     &r                                                                                                           J
                                                                              3 •-*                                                  g           «s                     sy
                              •a        o
                        3                                                                                                            § ?          a     ^
                                        £2
                        a     O                                                                                                      S      a                                  -f
                                                  9S                                                                                              £            nT"     3
                        a               vs        •j- u                                                                              »      ^     Z
                                        u
                        tj    a                                                                                                      *•    u                  "B
                                        5
                                                                         S g                            <3                                                     _i
                              a     _j a
                                        -•   "
                                             vs
                                                Jr|"
                                                   »            TJ       V    M
                              v:    o        »S         3                                               '4 «                                                   u
                                                                                                        13 C             o           a 3
                              Z         u    a u 3                            -i '                                                                                      55 i/
                              u     Z                                                                       a       a    a           y      d
                                                                               ■' I       a        ^
                                                                              i            j    "a                                          u
                              -
                                    •j <2                       3 g           g J                                        <5    -i
                              \i    u u                                                                                  C     'r           a-
                                                                                                                                                                                    Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 56 of 103 PageID #: 56




«>
Ul
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 57 of 103 PageID #: 57




                                                  Informal iranslation




            Bets Din Tzcdek (Rabbinical Coun)
            Orchols Mishpot
            148 Penn St
CO          Brooklyn N.Y 11211
h".

*          (718)403-0160 Fax (718)237-2497
9
o
           SUMMONS
S'
Q.
            Firs^ Second^"' Third
h-
h-         To Derendant(s)                         Mr Abraham Yishai Rothbart
0
CO
            Address                               47 Waiemiint Quay Craven Walk
LO
           Oily                                    London N16 6DN 9DU ENGLAND
Q)

S'          Tel(llome)
Q.
            I'd (Business/work)
o>
tH         Fax U
           M the request of(plaimilT(s)            Israel Ephrnim FischI Rothbart
1
O          Address                                 119 LorimcrSt. d2-A
"O                                                 Brooklyn. NY 11206
           City
il          fel(Home)
CO         Tel(Business'work)
           Fax a
c
0)
E
3          We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
O
o          Chaim Jonah Rothbart RIP
D
           The hearing will take place on Wednesday.[17 May 20I7J, and \ou must conllrm the time
(O
(O
           with the court.
o
o          In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
o

t•
O)         Signed Wednesday,[10 May 2017]
rH
           Chaim Aharcnthal- Secretary
 <U

(8
o




           DM HUU793356.i 10245X0011



                                                                                                   44
      Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 54 of 77 PagelD #: 77




                                                        —       nv   R        —•                                        CL   C
                                                        V.      —    —    •:?                               £1 !i .5"   CL   —.
                                                        »       V i-
                                                                                    ^
                                                                                    S
                                                                                      J3-
                                                                                      r.
                                                                                    t/    -~
                                                                                                                        K    5               oo

                     1    •                                     s. 5                                        5.
                                                                                                            3
                                                                                                               5
                                                                                                               n
                                                                                                                                                         %>
                                                                2 K
                                                                                                                                                    §
                                                                                                                             S     T1             o ^Q »
                                                                                                                             ^     a         »£
                                                                                                                                        CA   o *<
                                                                                                                                             =1 fegiE
                                                                                                                                        C!   ? Z Is I ^
                                                                                                                                   U3
                                                                                                                                        2    ^ ^ a 2- H
                                                                                                                                        2    i -K-es N             )
                                                                                                                                             S5 = § f>J
                                                                                                                                        O    lo      5
                                                                                                                                        2
                                                                                                                                        CA   ,tj     H ^
                                                                                                                                             s
                                                                                          3



                                                                                          I
                                                                                           •J



                                          IJ «J                                            QJ

                                          o<t
                                          V5 VJ-
                                                                                           J
                                                                                           Cl
                                                                                           *•
                                          -y3
                                         :j 5                                                                                                -xJ
                                                                                                                                              a     »3
                                                                                    (0     *9
                                          <S a -5                    I                                                                        =5 «3
                         D                y. ^                   J'                        >i
                                          J . u-                                                             D    cr
                         Z1
                                                                 D   !                     o
                                         o -*      u            o                                            o 5
                                                   u                                                '        Q    U
                                     c   Si a                                                       !       H H.                                    !3
                                            -      b                                                                                                          -f
                                         5 u-      >!                                               I       —t ^
                                                                                                            z     z
                                         %«     O                                                                 o
                                     3                                                     b
                                           ; ij w                        vr                3            a C s                                 ^ =!
                                          vs vJ    -                                                ^ y S
                                          i« « 3                         v:
                         u                                               C           3 a                g    c c                             " 5c </
                         c                                                                              3    3    3         y i
                                         -• j^ °                                     s ^                a    a    a
                                                                                                                              u
                                                            g    g                   u         u                              u
                         o                                               5
                                                                         S     -
                                                                               V£    ZJ        vx       s    is   D           vr
                               "s   y y 3 5 =j 3
                                                                                                                                                                   Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 58 of 103 PageID #: 58




■tk
in
        Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 59 of 103 PageID #: 59




                                                       Informal translation



                Beis Din Tzedek (Rabbinical Court)
                Orchols MIshpot
                I4S Penn St
                Brooklyn N.Y 11211
00
1^             (718)403-0160 Fax (718)237-2497
tt

9              SUMMONS
0)
O)
CO             First(^coi^ Third
n

r-
               To Dercndant(s)                         Mr Moshe Rothbart
               Address                                 20 Warwick Grove

IT)            City                                    London E5 9HU ENGLAND
tsi
0)
               Tel(Home)
S*             Tel(Business/work)
Q.
               Fax#
O)
               At the request of(plaintiffs)           Israel Ephraim FischI Rothbart
               Address                                 119 Lorimer St. #2-A
§
o              City                                    Brooklyn. NY 11206
T3
0)
               Tel(Home)
11             Tel(Business/work)
CO             Fax#


c
CD             We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
E              Chaim Jonah Rothbart RIP
=j
o
0             The hearing will lake place on Wednesday,[17 May 2017], and you must confirm the lime
Q              with the court.
CO             In addition, the plaintiff Is willing to submit to Rabbinical arbitration etc.
CO
o
o
o
    1         Signed Wednesday,[10 May 2017]
s             Chaim Aharenthal-Secretary
d)
tH


 0)
(/>
(0
O




              DM.EU I3193356-I.I024S300II




                                                                                                       46
                                                                               Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 56 of 77 PagelD #: 79
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 60 of 103 PageID #: 60




                                                                                                                                    ?   ^       ~ a. -               s;    #i    n    a'   SS.   ®
                                                                                                                                                                           ~     Z"        B. «-
                                                                                                                                                                     ■=    cr    =r        2     C
                                                                                                                                                                                                                 =    ^
                                                                                                                                                      «s       r.
                                                                                                                                                      - s                  S 1
                                                                                                                                                                                                 9
                                                                                                                                                                                                 C.              i  o
                                                                                                                                                                                                                 S? S
                                                                                                                                                                                                 1
                                                                                                                                                                                                 ^    a          5oI  s =lCJ
                                                                                                                                                                                                                   •< S o »
                                                                                                                                                                                                                 i'FlSf 2
                                                                                                                                                                                                            CA
                                                                                                                                                                                                            CJ
                                                                                                                                                                                                                                      )
                                                                                                                                                                                                      c/:   5?         i f?* a 1.J
                                                                                                                                                                                                                 2-»g ? N
                                                                                                                                                                                                            O    Si
                                                                                                                                                                                                            z    a       p P
                                                                                                                                                                                                            U)
                                                                                                                                                                                                                 «           'T
                                                                                                                                                               'I
                                                                                                                <■
                                                                                                                                                I    1         12-
                                                                                                               C                u                     1
                                                                                                                                S                    1-
                                                                                                        h<^                                         o is
                                                                                                                           v?
                                                                                                                                                ' f'i
                                                                                                               -I
                                                                                                                           §3                             2.
                                                                                                                                                          3
                                                                                                                                                          o                                                      -ri
                                                                                                                                                                                                 5@l
                                                                                                               :3          H 3                                  ol
                                                                                                                                                                                                                 3     e*
                                                                                                               Zi
                                                                                                               •j-
                                                                                                                           d -5                           Oi    *S
                                                                                                                                                                ■J
                                                                                                                                                                                                                 3C 1^         14-
                                                                                                                                                                           -I
                                                                                                                                                                o                                                4: o
                                                                                                                                                                           B a                   ^    i                           J
                                                                                                               3      V. »s O                        I          y
                                                                                                                                                                                                 M
                                                                                                                                                                                                 U               "cf    ra
                                                                                                               3                                                3
                                                                                                                                                                3
                                                                                                                                                                      o « S
                                                                                                                                                                      cj    vr   'X
                                                                                                                                                                                                 3
                                                                                                                                                                                                 w
                                                                                                                                                                                                                 J      —2
                                                                                                              13^
                                                                                                                                                                                                                             </
                                                                                                                      V£
                                                                                                                      C
                                                                                                                                                                      y    *s                    3
                                                                                                                     .3
                                                                                                                                                                3    See
                                                                                                                                                                      3     3    3               J                      X
                                                                                                                                                                e
                                                                                                                                                                                                 5
                                                                                                        v£    u o   ii
                                                                                                                    3 5    2    3
                                                                                                                                    d   o   d             d    ti
                                                                                                                                                                u
                                                                                                                                                                vr
                                                                                                                                                                      a
                                                                                                                                                                      O
                                                                                                                                                                            <3
                                                                                                                                                                            v>
                                                                                                                                                                                 g     J         u
                                                                                                                                                                                                 vr
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 61 of 103 PageID #: 61




                                                  Informal translau'on



            Qeis Din Tzcdek (Rabbinical Couri)
           Orchois Mishpot
            148 Penn St
o
00
           Brooklyn N.Y 1121 1
*          (718)403-0100 Fax (718) 237-2497
9
<D
01         SUiVIN'fONS
           First ([?econdI!^ird
<0
Q.

r^         To Dcfendant(s)                        Mr Izaac Rotlibart
           Address                                7 Elm Park Avc,
h-
in
           City                                   London N15 6AL ENGLAND
Q)
           Tel (Home)
Q.
           Tel (BusincssAvork)
O)
tH         Fax#

           At the request of (plainlifr(s)        Israel Ephraim FischI Rothbart
s
o
           Address                                119 Lorimcr St. #2-A
■O         City                                   Brooklyn, NY 11206
il         Tel (Home)
CO         Tel (Business/work)
          Fax #
c
(V
E
3          We hereby summon you to Din Torah [Rabbinic Justice) regarding the estate of the late
U
0         Chaim Jonah Rothbart RIP
Q
          The hearing will take place on Wednesday. [17 May 2017). and you must confirm the time
(D        with the court.
<D
O
O         In addition, the plaintiff is willing to submit to Rabbinical arbitration etc.
O
 1
>
O
 I
          Signed Wednesday, [10 May 2017)
tH
          Chaim Aharenthal - Secretary
o
s
o




          DM EU i3793356'i I034S3 DIMI



                                                                                                   48
     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 58 of 77 Page!D #: 81




                                                                                            a




                                                                                     —-j
                                                                                                 %
                                                                                                 b.


                                                                                                 it-

                                                                                                 "o




                                                                                 1
                                                                                           5"
                                                                                                 ?
                                                                                           ai«


                                                                                           -O
                                                                                            I
                                                                                                       \y'
                                                                                                       •a*
                                                                                                       -A
                                                                                                       •-u

                                                                                                       •5

                                                                                                        1"^
                                                                                                   9     ^
                                                                                                              Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 62 of 103 PageID #: 62




lO
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page
                                                          rs63 of 103 PageID #: 63




           InformnI translation




           To the honourable Mr Chaim Aharenihal

           In light of the summonses we received, we hereby inform you that since ail of the
           respondents are present in London, the claimant should summon the respondents in London.
00         13 May 2017
*
D          Esther Rothbart and her family
<D
o>
          [.signed: E Rothbart]
r-



o>

0)

S'
Q.

O)
tH



s
o
TD
0)



CO


c
(D
E
3
O
0
O

<o
CO
o
o
o

h1
a»
r-i


 Q>

as
O




          DM (rU IJ6HI69>I.I024S30011

                                                                                                      50
     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 60 of 77 Page!D #:83




                                                                                                                              1^1
                                                                                                               —         «

                                                                                                               - a:      -        fr
                                                                                                               I' =      f: -
                                                                                                      1
                                                                                                                  Lr=
                                                                                                               V- i      f 5
                                                                                                                    5^ o f
              "fei                                                                                             ? >: ?         f
                                                                                                               ^        2 i; ^ H
                                                                                                               J=        7: N
                                                  IS
                                                                                                                         = j .-s:
                                                                                                          y.
                                                                                                               ;-        - ** C?
                                                                                                                         5
                                                                                                      S   V




                               _ •?       ^ .a



                           ;        i J • -s
                           J        ^         1
                           -I •*'         I !•
                           :. -3 . • «
                                                                 ra      2*                  /3'
                                                                 "       z    !3         I « I^ I
                                                                 0       z.   V
                                                                              V,
                         'a                 V .
                                          -•.   J                                  Is ? !
                          " '•              I.' —                             *r                               -I             <>
                               • 0. • ri y                       .3
                                          f" J —•                                  1;sI                        -        ^
                           U   ■'       * _ a                    iz                'c? IC" ^          '        y- C5
                                                                                   > V I:             "            »     •#
                                                                                   l-o       c IW
                           '? i ' ,1 ij
                                                                                                               ^ o                _-jr
                                                                 iC ^                                 2 :j                             J
                               J :i               "              c
                                    •     j       M                 7-             >^                              «#
                                                                                    ?•   •                              2
                                         : 5t                                      :z I
                           -        '* j J n                                        o t          u
                                                                                                               tj       31
                           "I 1 'a i* ti "               O   r. i
                           ' i j 1? " C
                           1   y. -.I r £              5 J J!                 ;              __ ~i             d
                           • - I-, r, l;                                                                                          e;
                           J - .1 *♦ 4
                                                                                                                        3?
                            « — S                 "                                          5   t«
                           I »• U         1 -I ~         o   c                               r   W
                            J > U             " 3                                            -   V
                                                                                                                                           Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 64 of 103 PageID #: 64




U1
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 65 of 103 PageID #: 65




                                                 Informal translation



            Beis Din Tzcdek (Rabbinical Court)
            Orchois Mishpoe
            148 Penn St
           Brooklyn N.Y 11211
CO         (718)403-0160 Fax(718)237-2497
%           SUMMONS
Q
0)
            First Seconct^ fRird^
a           To Derendant(s)                      Mr Moshe Rotbbart
1^          Address                              20 Warwick Grove
*S          City
rH
                                                 London ES 9HU ENGLAND
CO
            Tel(Home)
(U
S*         Tel(Business/work)
a.
           Fax#
O)          At the request of(plaintifT(s)
rH                                               Israel Ephraim FischI Rothbart
           Address                               119 Lorimer St.#2-A
S
O
           City                                  Brooklyn, NY 11206
"O         Tel(Home)
il         Tel(Business/work)
           Fax #
CO
 t
tH

c
<u
           We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
E          Chaim Jonah Rothbart RIP
3
u
o
           In the Court of Arbitration. The plaintiff has chosen as his arbitrator Rabbi Yakuthiel Zalman
Q          Graus(may God bless him with longevity], therefore you must select an arbitrator for your
           side, no later than ten days, and to communicate with the pialntifTs arbitrator to select a time
CO
CO         for Din Torah without evasion.(Letter from the Court enclosed).
o
o
o

t          Signed Thursday,[29 June 2017]
d>         Chaim Aharentbal -Secretary
rH


cu

(8
U




           DM.EU im}3S6-l 10345}0011




                                                                                                              52
                                                                                    Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 62 of 77 PagelD #:85
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 66 of 103 PageID #: 66




                                                                                                                                                                    -    U l.|
                                                                                                                                ..
                                                                                                                                u    \|
                                                                                                                                                                    4 ii ii
                                                                                                                                n n                        »x                                      -f
                                                                                                                                           J                        •/ ri                                                 7S     fjt
                                                                                                                                           rj                            -ti    t
                                                                                                                                                                                                                          •% -
                                                                                                                            j3             •J*                           u
                                                                                                                                                                                                                 ?!:i= ? O
                                                                                                                                                                    u
                                                                                                                                                                               I                                 -      * c §*
                                                                                                                           3 □                                      r; U       XT
                                                                                                                                                                                                                 -i75p 2
                                                                                                                                •' J
                                                                                                                                                                    -j -j -U
                                                                                                                                                                    : u li
                                                                                                                                                                                                                                          )
                                                                                                                                                           H r4
                                                                                                                                                                                    I-
                                                                                                                                                                                                   u                           T i\
                                                                                                                                                           a -r|
                                                                                                                                                                                                                 "i =
                                                                                                                                ..
                                                                                                                                                                                               i
                                                                                                                      r    I.                              IJ iJ
                                                                                                                                l-                                       J     -I
                                                                                                                                                                                    3
                                                                                                                                                                                                                 '• _     *      ita-
                                                                                                                    11     U "                                      n ':i ij
                                                                                                                                                           •X U
                                                                                                     f           ■ 3         n                                           :» i-**    J
                                                                                                      ■A.
                                                                                                                           :t =:
                                                                                                                                           "I              «4 i.:                   IJ
                                                                                                                                                                                                                                 >
                                                                                                     U'
                                                                                                                 \ ^       •«   ij
                                                                                                                                           •■r                    •J-
                                                                                                                                                                J I'
                                                                                                                                                                               J    t.:
                                                                                                                                                                                    -i
                                                                                                                  • J                                      17
                                                                                                     1*5 ■                 *«
                                                                                                                           vj                              li
                                                                                                                                                           —/
                                                                                                                                                                         H li •i
                                                                                                             \                                                           C If
                                                                                                                                                                                    -J
                                                                                                                 ■' / ul
                                                                                                     f.
                                                                                                                                                                ^   'J
                                                                                                                           r 2                                                      IJ
                                                                                                                           tj «-»
                                                                                                                                                                                    J
                                                                                                                                           •f
                                                                                                     J                      j '-r                                                   I
                                                                                                                 ;3
                                                                                                                           •■r K I.-                                                •X
                                                                                                     n
                                                                                                                            I u
                                                                                                                           - d                        •r
                                                                                                                                                                    "y
                                                                                                      *
                                                                                                     D                                                                              _f
                                                                                                                                                      J J
                                                                                                                                                      X -i          V,
                                                                                                                                                                    J :j            J
                                                                                                                           •.r •» I-"
                                                                                                                           ^ i                        'J
                                                                                                                                                            X t3
                                                                                                                                                           tJ
                                                                                                                                                                                    J 2'
                                                                                                                           Su        3                                              * t
                                                                                                                                                                J   -•
                                                                                                                                                      S- .x                         J ••
                                                                                                                                                                                                                        ei
                                                                                                                           ?! 3                                                                                  x
                                                                                                                                                      J -li                               C        I u
                                                                                                                                f!                    X K                                          •< J.                a
                                                                                                                           1 J       J
                                                                                                                                     u                .1 U
                                                                                                                                                                         c:    u
                                                                                                                                                                                    ^5             li
                                                                                                                                                                                                   C I-*
                                                                                                                           J         a
                                                                                                                                                 u     • 't                                             IJ
                                                                                                                                                                                                                                     jt
                                                                                                                                     y,          :j   It   r
                                                                                                                                                                    •I X _ :j                  '= :                     n            -r
                                                                                                                           J y       •J"              U .                                               J        \f
                                                                                                                           nT -                  :j
                                                                                                                                     3           c
                                                                                                                                                      -    3        ?!              -  o
                                                                                                                                                                                                                 '£i
                                                                                                                                                                                    LI •/.
                                                                                                                           J 'j                  X                                                 J u           J
                                                                                                                           •• T
                                                                                                                           u fi
                                                                                                                                                 =t
                                                                                                                                                 II        li S          i: J
                                                                                                                                                                               J          '2
                                                                                                                                                                                          J
                                                                                                                                                                                                   . u
                                                                                                                                                                                                   J *J-
                                                                                                                                                                                                             J   u
                                                                                                                                                                                                                                 </
                                                                                                                                                           \I t/          J    -»                            d
                                                                                                                           li u                       J X 5              >; i:                               u
                                                                               cn
                                                                               oa
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 67 of 103 PageID #: 67




                                                   inforinol translation

            Beis Din Tzedck (Rabbinical Court)
            Orchois Mishpot
            148 Penn Si
            Brooklyn N.Y 112II
           (718)403-0160 Fax(718)237-2497
CO


Q          [29 June 2017)
0)
g>
Q.          I n the Dclcndanis
h-
1^

"S          Mr Joseph Rothbart(may God keep him]/ Mr David Koihbari(may God keep him(/ Mr Levi
S     ^          Koihbari[may God keep him] / Mr Izaac Ruihbaii jma\ God keep him) and Mrs Esther
dj    ^     Rothbart jlong may she li> c]
           Enclosed please find a third summons. The court is in receipt ol' an answer Irom Rabbi
Q.
           Schlc/.inger [may God bless him with longevity), and lollowlne a review of the I lalaeha
^          [Jewish law and jurisprudence) and practice and procedure of the Beth Din in London, in
^          addition to the fact that tlte pluintilT is not in London, and it appears that (he delendanis arc
o          .(voiding the hearings, and since the plainiifl'lias applied by viiiuc of the fact that he is an heir
o          on a par with all of the delendnnts, and has not received any inlbnnation or list or papers or
Ts         wills from the estate of the late .Mr Chaim Jonah RIP. thcrclbre he .seeks the court's
.j=        permission to apply in civil courts for production of all infonnntion. lists etc of the estate
           assets, in liuht of all of the above the court determines us follows:
CO



c          Oceision of the court
(U
£          .A)The plaintilT is entitled to an arbitral hearing and we have therefore sent a third summons.
o          B) If the defendants do not select an arbitrator Dayan j learned counsel judge) within ten days
Q          and indicate a wiilingnc.s.s to .select a third,(he plaintilT shall have permission to apply in civil
      ^    courts (subject to certain conditions of the Beth Din)to compel the dcfendunts to hand over to
S
o
           him all information conccminu the estate of the aforementioned deceased,
o
o
^
0
           Signed today's date
 1
a>

           Chaim Aharenlhal- Secretarv
 <D
(/)
(0
o




           UM.f.U I37933J6.1 1024520011


                                                                                                                   54
                                                                               Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 64 of 77 Page!D #: 87
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 68 of 103 PageID #: 68




                                                                                                                                                                                  =r        E H
                                                                                                IV,                                                                               T* **     ^       ^Z'
                                                                                                I                                                                   I             = -           -
                                                                                                    vV.
                                                                                                                                                                                        E A. K h.
                                                                                                          \p'
                                                                                                     \ U .1 I
                                                                                                                                                                        -   C/J
                                                                                                                                                                            r-
                                                                                                                                                                                          5 /s X
                                                                                                                                                                                        3 - 51 -S
                                                                                                                                                                                                     <P-
                                                                                                                                                                                                     -»
                                                                                                                                                                                  ? X £' !/: ?•
                                                                                                                                                                        i' 2      ::C > 2 2 -•
                                                                                                                                                                                                ? N        )
                                                                                                                                                                                  ,J «      ^ - mJ
                                                                                                                                                                            2
                                                                                                                                                                            y:
                                                                                                                                                                                  v*
                                                                                                                                                                                  M         2 -s
                                                                                                                                                                                            ~ ^
                                                                                                                                                                                  t             >
                                                                                                                          J         *1
                                                                                                                     u
                                                                                                                          ^ i«
                                                                                                                                    .1
                                                                                                                                    u
                                                                                                                                         'j
                                                                                                                     u
                                                                                                                                         •i"
                                                                                                                     J    I'J: 0
                                                                                                                          5
                                                                                                                ."-j ~
                                                                                                                .j -
                                                                                                                u 'i C ,            1I-
                                                                                                                3u
                                                                                                                 ' •'
                                                                                                                                    4 i«                 .Ci
                                                                                                                ■.i3i -                  •:!              *-
                                                                                                                "i •! ti •          c 5                                           Tl K
                                                                                                     •t
                                                                                                                                                                                  _ ei
                                                                                                     L
                                                                                                                     •»   j '
                                                                                                                     <j Zi *•
                                                                                                                               •'
                                                                                                                                                                                  55 12
                                                                                                                                                                                                           )
                                                                                                                          7.
                                                                                                                          ••   A*
                                                                                                     ,1
                                                                                                                2-.: u              2 iJ                                          I.*
                                                                                                                                                                                                    —JT
                                                                                                     •I
                                                                                                                                    'S 3                                                  rj        -I
                                                                                                                                                                                  Vf
                                                                                                                                               ::   •/
                                                                                                                                    U 0                                           *y
                                                                                                                ' K |7 i
                                                                                                                                    •r
                                                                                                                                                               i?
                                                                                                                                                                j
                                                                                                                                                                                                    :r
                                                                                                                ij
                                                                                                                a J J -
                                                                                                                          w r*
                                                                                                                                                                                                    t:
                                                                                                                i4 4
                                                                                                                -» VJ o s*
                                                                                                                J 3 u               M ri
                                                   wn
                                                   ui
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 69 of 103 PageID #: 69




                                                  Informal ttanslation



            Beis DinTzedek(Rabbinical Court)
            Orchois Mishpot
             148 Penn St
            Brooklyn N.Y 11211
            (718)403-0160 Fax(718)237-2497
00
CO

4t          SUMMONS
9           First SecondThird y
0)

S*          To Defendant(s)'"                     Mr Joseph Rothbart
Q.          Address                               58 Moresby Rd.
h-          City                                  London E5 9LF ENGLAND
            Tel(Home)
LO
CO
            Tel(Business/work)
0)
            Fax#
s-
a           At the request or(plaintilT(s)        Israel Ephraim FischI Rothbart
o>          Address
tH
                                                  119 Lorimer St #2-A
            City                                  Brooklyn, NY 11206
i
            Tel(Home)
o
T3          Tel(Business/work)
O

il          Fax#

CO
            We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
            Chaim Jonah Rothbart RIP
0)
E           In the Court of Arbitration. The plaintilThas chosen as his arbitrator Rabbi Yakuthiel Zaiman
3
O           Graus[may God bless him with longevity], therefore you must select an arbitrator for your
o           side, no later than ten days, and to communicate with the plaintiffs arbitrator to select a time
o
            for Din Torah without evasion.(Letter from the Court enclosed).
CD
CO
O
O           Signed Thursday,[29 June 2017]
O
            Chaim Aharenthal- Secretary
o>
tH


0)
(/}
CO
U




           CM EU I3?933S6.| 103453 0011




                                                                                                               56
                                                                                    Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 66 of 77 PagelD #: 89
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 70 of 103 PageID #: 70




                                                                                                                                                                                            -■ T        X     t/.
                                                                                                                                                                               i      -y.   ST        * Q>     *1^
                                                                                                                                                                                                             I '2
                                                                                                                                                                                            ^           7 ? N
                                                                                                                                                                                                                        )
                                                                                                                                                                                            IJ
                                                                                                                                                                                                 i2     S - '**1
                                                                                                                                                                                                        • - *11^
                                                                                                                                                                                      V.    ":          3 •?
                                                                                                                                                                                            t*
                                                                                                        7i '} -              ~
                                                                                                                                                u
                                                                                                                                                *
                                                                                                                                                M
                                                                                                                        i
                                                                                                  »-•
                                                                                                   , »i           I ,a > L
                                                                                                   - 7. I-              Jf -c                   O                       %j
                                                                                                                                       I—
                                                                                                  ij                    * S                     t
                                                                                                                                                                         -J
                                                                                                  S3 -• - V J *i
                                                                                                  «•»        *.         T ^
                                                                                                                                           P"
                                                                                                                                                4                        A'
                                                                                                                                                                         •J
                                                                                                                                                                        .«>■
                                                                                                                                                                                cI
                                                                                                                                                il                             ,*5'
                                                                                                             i               a
                                                                                                                                                             ui   '£
                                                                                                  ,i 3            '.!i 'h -j                                      St     '*
                                                                                                                                                                                      zi    J
                                                                                                                                                                                      -
                                                                                                                                                                  S 'tl
                                                                                                  I-           ^13
                                                                                                             J'3 i                         i' - i:                J. !-J              u»
                                                                                                                                                                                                               V'
                                                                                                  •- u                                          •J
                                                                                                                                                                                      (5
                                                                                                                                                                                                                        )
                                                                                                             "1 V*           .1                                   !:•
                                                                                                  •
                                                                                                  •I
                                                                                                        j                                  Z/
                                                                                                                                           N
                                                                                                                                                •»
                                                                                                                                                a                                      w-             a        •—jr
                                                                                                                                           >     '                       J
                                                                                                                                                                                      II                            r
                                                                                                  ♦j .1
                                                                                                  <* IS      ^          •/ 3
                                                                                                                                                ■1                                          -s        TJ        -f
                                                                                                                                                                                            1 3
                                                                                                  X'                         X         •        '6
                                                                                                  M      ,   C -i
                                                                                                             ^     «•
                                                                                                                                                ■1                                                             :j
                                                                                                                                                                                                              tj
                                                                                                    4   If
                                                                                                                   i
                                                                                                  .1 5
                                                                                                   I -*
                                                                                                                  i'  5
                                                                                                                   ■I e                         e

                                                                                                                                                                  _       »
                                                                                                                                                                                            " 5c
                                                                                                   :    rj tj ;                             J   ti
                                                                                                  .| I• U I .J w                  -■        f   u    c   n
                                                                                                  •J - !• J .« 3                  '1       J    •/
                                                                               ui
                                                                               v|
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 71 of 103 PageID #: 71




                                                   informal translation

              Beis Din Tzedek (Rabbinical Court)
              Orchols Mishpot
              148 Penn St
              Brooklyn N.Y 11211
             (718)403-0160 Fax (718)237-2497

o
O)           SUMMONS
*            First    Second
9
0)
             To DefendantCs)                       Mr David Rothbart
S*           Address                               24 Jessom Rd.
Q.
             City                                  London E5 9DU ENGLAND
»*—
             Tel(Home)
o
r-.          Tel(Business/work)
(O
             Fax#
0

S*           At the request of(plaintifT(s)        Israel Ephiaim FischI Rothbart
Q.
             Address                               119 Lortmer St. #2-A
O)
rH          City                                   Brooklyn, NY 11206
            Tel(Home)
1
O
            Tel(Business/work)
T3           Fax#
 O
il
CO           We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
            Chaim Jonah Rothbart RIP
 c
 Q)
            In the Court of Arbitration. The plaintiff has chosen as his arbitrator Rabbi Yakuthiel Zalman
 E          Graus [may God bless him with longevi^]» therefore you must select an arbitrator for your
3
O
            side, no later than ten days, and to communicate with the plaintiffs arbitrator to select a time
 o          for Din Torah without evasion.(Letter from the Court enclosed).
O

<o
to
o
            Signed Thursday,[29 June 2017]
o
o           Chaim Aharenthal ~ Secretary

d>
 rH


 0)
 (§
O




            DM.EU I37933»*I.I(I24S2 0011




                                                                                                               58
     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 68 of 77 PagelD #:91




                                                                                                                             'X-
                                                                                                                    rt- =,
                                                                                                    is- s:                   C3
                                                                                                    .•i     ^                 fMMI
                                                                                           i
                                                                                                    ^ If
                                                                                                                         1 :z
                                                                                                    ^
                                                                                                    ^ •v:
                                                                                                      .a     -z^
                                                                                                          d. ^
                                                                                                             V ^
                                                                                                                ^             <*-*«
                                                                                                                         ^         ♦
                                                                                                                ^ 5 1- rg
                                                                                                     • It           M#
                                                                                                                         S t-SI




                     'a
                                                               V
                                                               u
                               {i         3                    Je»



                                                               91
                           •       ^      ••
                          «J   ~         '          ->   <0
                          j        -I : -5                     ci              »n
                                                                               r»
                          ;• 5 y 1L: a
                                                   :| 5                        lO
                                                                               • sr
                                                         3                            Lv                        t~s
                                                         flt                    £                   •\l
                          rf •          • ri ti     = s J                                      n        <       V3
                                                    = 1« *5                                         :>c
                                                    -«         J                                        #
                                                                               la              5?    •
                                                                                                                             vt
                          -        / d ..         =-: U!?                      • c.                             o
                           * 'li                                                                    L««
                          *•       tc     * w                                                  n
                          u 3 • 3 '< 5            l'I h                                                         3             ~s       )
                                                                                                    ■XS
                                                                                                    i           .J
                               s^ n y §                              •S                             u
                                                                     *.   a                                     >5
                          . 3^ u i
                          .. I • .u     • u                          3    -J
                           J J .• _• •»
                                                                                                                                       Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 72 of 103 PageID #: 72




ui
(D
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 73 of 103 PageID #: 73




                                                   Infonnal translation

             Beis Din Tzcctek(Rabbinical Court)
             Orchois Mishpot
             148 Penn St
             Brooklyn N.Y 11211
            (718)403-OI60 Fax(718)237-2497

CM
O)          SUMMONS
%            First   Second
9
(D
            To Defendant(s)                        Mr Levi Zvi Rothbart
S'           Address                               18 Rookwood Rd.
Q.
            City                                   London N16 6SS ENGLAND
            Tel(Home)
<ji
            Tel(Business/work)
CD
a>
            Fax#

S*          At the request of(plaintif!(s)         Israel Ephiaim FischI Rothbart
n
            Address                                119LorimerSt.#2-A
o>
tH          City                                  Brooklyn, NY 11206
            Tel(Home)
s
O
            Tel(Business/work)
"O          Fax#
jcg
il
CO          We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
            Chaim Jonah Rothbait RIP
c
0)
            In the Court of Arbitration. The plaintilThas chosen as his arbitrator Rabbi Yakuthiel Zalman
E           Graus [may God bless him with longevity], therefore you must select an arbitrator for your
rj
u
            side, no later than ten days, and to communicate with the plaintilfs arbitrator to select a time
o
O
            for Din Torah without evasion.(Letter from the Court enclosed).
CO
CO
o
            Signed Thursday,[29 June 2017]
o
o           Chaim Aharenthal-Secretary
:>
o

d)
tH


<D


O




           DM_EU I37933S6.I 102453 0011




                                                                                                               60
                                                                                    Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 70 of 77 PagelD #: 93
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 74 of 103 PageID #: 74




                                                                                           . .\. ..                                                                          r =           S -
                                                                                                                                                                                     f- — 72 C ^3
                                                                                                                                                                             rs ^               2E   »■*
                                                                                                                                                                                     -»    Nrf 3^    ITL
                                                                                                                                                                       •>
                                                                                                                                                                             •
                                                                                                                                                                             ' -
                                                                                                                                                                                                ^
                                                                                                                                                                                           .7. .• iS:
                                                                                                                                                                                           X 5       >-«
                                                                                                                                                                                                               )
                                                                                                                                                                                     ^     ^         in
                                                                                                                             i2
                                                                                                                                                                       v:
                                                                                                                             'o
                                                                                                                               ■»
                                                                                                      'U
                                                                                                      ^3       L-.            i?
                                                                                                             i'"d5
                                                                                                                     J J I; -r
                                                                                                                                         V
                                                                                                                                        .({j            i
                                                                                                               .• i '' ' u
                                                                                                                             ii"        15
                                                                                                                                                    0
                                                                                                                                                    3
                                                                                                                                                        z fA
                                                                                                                                                        S-
                                                                                                                                                                 /3\
                                                                                                                                                           1*^
                                                                                                                 •   j r 'j
                                                                                                                                                    5 D
                                                                                                           . i? v:            i
                                                                                                                                                                                                     %
                                                                                                                                                    a   r                    n
                                                                                                                                    '2                                 rj
                                                                                                           b         ' . vl 3
                                                                                                                                    12
                                                                                                                                       H.           o
                                                                                                                                                    a
                                                                                                                                                    5 0
                                                                                                                                                            II         I-*
                                                                                                                                                                                 t
                                                                                              c
                                                                                                                                    i                   IJ             XS
                                                                                                                                               3    z    ::i
                                                                                                           ■-, l.; y        t:; K   >               a       ./         3                                   W
                                                                                                                                                    r       3
                                                                                                           .5 'I ■
                                                                                                                     ^ '''l                    ,j   z
                                                                                                                                                    2
                                                                                                                                                    c
                                                                                                                                                        k   '•
                                                                                                                                                            J

                                                                                                                                                                                          Srf
                                                                                                                                                                                                     if
                                                                                                               « :• :: r ^
                                                                                                                         O                                  3
                                                                                              Vi
                                                                                                                 • I    •      11
                                                                                                                     •       . £                            M
                                                                                              L                •J Ti -
                                                                                                                I ^    . u j
                                                                                                                             ^                              U
                                                                                                                                                            IX
                                                                               at
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 75 of 103 PageID #: 75




                                                   Infomiai translation
              Beis Din Tzedek (Rabbinical Court)
              Ofchois MIshpot
              148 Penn St
              Brooklyn N.Y 11211
             (718)403-0160 Fax(718)237-2497

M-
O)           SUMMONS
              First Second (TOrQ
9            To Derendant(s)
(U                                                 iVIr Abraham Yishai Rothbait
             Address                              47 Watermint Quay Craven Walk
Q.
1^
             City                                  London NI6 6DN 9DU ENGLAND
             Tel(Home)
             Tel(Business/work)
             Fax#
0)
C3>
(0           At the request of(plaintiff^s)       Israel Ephraim FischI Rothbait
Ql
             Address                               119 Lorimcr St. #2-A
o>
tH           City                                 Brooklyn, NY 11206
            Tel(Home)
§
o
            Tel(Business/work)
•O          Fax#
a>



CO          We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
tH          Chaim Jonah Rothbart RIP
C
0)
            In the Court of Arbitration. The plaintiff has chosen as his arbitrator Rabbi Yakuihiel Zaiman
E           Graus [may God bless him with longevity], therefore you must select an arbitrator for your
3
O
            side, no later than ten days, and to communicate with the plaintiffs arbitrator to select a lime
0
a
            for Din Torah without evasion.(Letter from the Court enclosed).
(O
(O
o
            Signed Thursday,[29 June 2017]
o
o           Chaim Aharenthal-Secretary
 1
o>
tH


0)
;3
o




           DM.EU I379335&-I 102453.0011




                                                                                                               62
                                                                               Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 72 of 77 PagelD #: 95
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 76 of 103 PageID #: 76




                                                                                        VV          i                                                                                     if ^ £             o
                                                                                                                                                                            ~    '£       ^            O
                                                                                                                                                                                          r / ? ??•         f 2
                                                                                                                                                                                          i •< E 2           H
                                                                                                                                                                            1 r*          •i* • ^ 7  ? ^
                                                                                                                                                                                                       N
                                                                                                  I .«                                                                                    "JS ~   •" s
                                                                                                                                                                                          —     IJ
                                                                                                                                                                            -    c
                                                                                                                                                                            s-   y-
                                                                                                         b           *•' :
                                                                                                                     i {
                                                                                                                     ~ I;i
                                                                                                                                              ^    -a
                                                                                                                                                                       *r
                                                                                                                              ■ It
                                                                                                                                              i!l                           Ml
                                                                                                                                                   !5                  .1
                                                                                                                                                                                                     r.5
                                                                                             ■I
                                                                                             .1
                                                                                                                                              -&   tn   f
                                                                                                                                              i* ! "* i •?                  W :j          TJ
                                                                                          □                           •' -1^                  ? (£'               »>
                                                                                                                                                                            1?
                                                                                                                                                                                 fc
                                                                                                                                                                                 1m^
                                                                                                                                                                                      A
                                                                                                                                                                                           _J
                                                                                                                                                                                          3f         ^3      Vt
                                                                                                                                                                       J    6    £1
                                                                                                                                     3   t.                  =;1 is
                                                                                                                                                                  j2   c    a
                                                                                                                                                                                 -n#
                                                                                                                                                                                                             <—«
                                                                                                                                                                                                              *
                                                                                                                                                                                                                   )
                                                                                                             f. II
                                                                                                                                                                                                             ur
                                                                                                             U 'i
                                                                                                             .I li                                           ; '5      k-
                                                                                                                                                                            C
                                                                                                                                                                            X
                                                                                                                         .-j ■{ «                            •:   o    14    f                       z*
                                                                                                             :       i; n    J '
                                                                                                                                                                       'J                 J          ^
                                                                                                                           j •" 5                                                         *-*        "T#"
                                                                                                             3   j
                                                                                                                 • •• *-*    4 »—                                      M
                                                                                                             I.      U       1. •»       3                             U
                                                                                                             J Z. t • J !• U                                           sf
                                                                   oi
                                                                  Va)
          Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 77 of 103 PageID #: 77




                                                      Informal transiation

                 Beis Din Tzedek (Rabbinical Court)
                 Orchois MIshpot
                  148 Penn St
                 Brooklyn N.Y 11211
                (718)403-0160 Fax(718)237-2497

<o
o>               SUMMONS
                 First Second (^hird^
§                To Derendant(s)                      Mr Izaac Rothbart
                 Address                              7 Elm Park Ave.
^                City                                 London N15 6AL ENGLAND
                 Tel(Home)
      ^          Tel(Business/work)
      ®          Fox#
^                At the request of(plainttf!(s)       Israel Ephralm Fischl Rothbart
Q.
                 Address                              119 Lorlmer St. #2-A
C7>
                City                                  Brooklyn, NY 11206
0               Tel(Home)
Q               Tel(Business/work)
1               Fax#
il
CO

^               We hereby summon you to Din Torah [Rabbinic Justice] regarding the estate of the late
g               Chaim Jonah Rothbart RIP
E               In the Court of Arbitration. Tlte plaintiff has chosen as his arbitrator Rabbi Yakuthiel Zalman
u               Graus[may God bless him with longevity], therefore you must select an arbitrator for your
Q               side, no later than ten days,and to communicate with the plaintiffs arbitrator to select a time
                for Din Torah without evasion.(Letter from the Court enclosed).
(O
<o
o
o
o               Signed Thursday,[29 June 2017]
§               Chaim Aharenthal - Secretary
O)



(U

!8
o




                OM.EU I37933S6.1 103452 0011




                                                                                                                  64
      Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 74 of 77 PagelD #: 97




                                                                                                                             f•

                                                                                                                                  ;r
                                                                                                                                                       tft
                                                                                                                                            n
                                                                                                                                  y-        X
                                                                                                                                       if
                                                                                                                                                  £ O
                                                                                                                 i     y
                                                                                                                                  ✓    sT 5       ?5
                                                                                                                                                  r.
                                                                                                                 / 2         5
                                                                                                                                       3 a                   )
                                                                                                                             *j             •a#
                                                                                                                 i P         tc
                                                                                                                       «»%        rs              1
                                                                                                                       w                          ZS
                                                                                                                                  "
                                                                                                                             •




                                                                                                                             14
                                                                                                                                            -H
                                                                                                                  sr   V


                           It
                                       • .i ; i • »
                                      • *          -5
                                      •1 J. o, ^
                                 ': - J «1*^
                                 ; * -» .i jI •
                                  •
                      c           « _ -           ;; in
                                 J
                            si   1    •3 *5 ^       j«
                            o
                      1"         J                .I"                                                       it
                                      ^       J                                                         =   5
                            1    tZ
                      l«                                                       *•                           'J
                      M
                                      5z1            ^         - ;        =3
                       •    J
                                     "I -i r ^                                                                   v<>         Ti        cs
                                                                          .3 ^ 3"                           *•
                                 u                                                                                           _l        ei
                                                                          2 t! •?
                      L               i25 1                                                                                  X
                      7J    c                                                                                          t:^                             v:
                                      V-'JI •? 1/                    n I- *5 c                                                        §
                           ..
                                 jS t«    y          M                                   Ct   u*   s:
                      ij                                                                                               II
                      •l
                                      •J J' l y. ■a            s          !l                  u    C
                                 19                                                                                                                     -4
                                                               y.    >.
                                                                                         - - ^                               ^.r-
                           •'    j                                                       ,i A o
                      •J
                                                                                                                             *3
                                 J                        'i
                                 u
                      •    U          J - • ? 2                                                                              d
                           '
                                                                                                                                                   ij
                      r'              t' iT       t Z                               •-   -i   J
                                                                                                                                                             Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 78 of 103 PageID #: 78




 m
(/I
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 79 of 103 PageID #: 79




                                                  Informal translation

             Beis Din Tzedek(Rabbinical Court)
             Orchols Mishpot
             N8 Penn St
             Brooklyn N.Y 11211
            (718)403-0160 Fax(718)237-2497

00
O)          SUMMONS
            First    Second
9           To Defendant(s)                       Mrs Esther Rothbart
0}
            Address                               18 Overlea Rd.
§*
CL          City                                  London ES 6BG ENGLAND
r-
            Tel(Home)
"S          Tel(Business/work)
in
r^
            Fax#
0)

S*          At the request of(plaintifi(s)        Israel Ephraim FIschI Rothbart
Q.
            Address                               liOLorimcr St. #2-A
o>          City
tH                                                Brooklyn. NY 11206
            Tel(Home)
1
o
            Tel (Business/work)
•o          Fax#

il
CO
            We hereby summon you to Din Torah [Rabbinic Justice] receding the estate of the late
c           Chalm Jonah Rothbart RIP
0)
E           In the Court of Arbitration. The plaintilThas chosen as his arbitrator Rabbi Yakuthiel Zaiman
3
U           Graus[may God bless him with longevity], therefore you must select an arbitrator for your
o
O
            side, no later than ten days, and to communicate with the plaintiffs arbitrator to select a time
            for Din Torah without evasion.(Letter from the Court enclosed).
<o
(O
o
o
o
            Signed Thursday,[29 June 2017]
t           Chalm Aharenthal-Secretary
 •
O)
rH


a>
 v>
(0
O




           OM_EU 13793356-1 1034530011




                                                                                                               66
                                                                                     Case l:19-cv-00066 Document 1-3 Filed 01/04/19 Page 76 of 77 Page!D #: 99
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 80 of 103 PageID #: 80




                                                                                                                                                       .I
                                                                                                                                 N       •             11
                                                                                                                                                                              -j*
                                                                                                                                                                        r»
                                                                                                                           '                           ''
                                                                                                                                                        J               t'    ir,1
                                                                                                                                         I             V! » s           i I -•
                                                                                                                                                                        .1 -1
                                                                                                                                     -       'X        *I   ^
                                                                                                                                                            •      'Ii .!
                                                                                                                                                                   '   A
                                                                                                                             V                         ■! fj
                                                                                                                              .. .                     H il             JM
                                                                                                                                                            t:                "I
                                                                                                                                                       "1               -1 1.1
                                                                                                                                     y.-               'j ;!            i\
                                                                                                                                                       «! tj                    «
                                                                                                                                                        I •••           .;
                                                                                                                                                                        'j '«•'
                                                                                                                                                                         ' ri
                                                                                                                                                                        :i «.<
                                                                                                                                                                        . f <-!
                                                                                                                                                                        tj s»
                                                                                                                                                                        !{
                                                                                                                                                   ,   «J   '»          I{ *2
                                                                                                                                                  *;   It *.            *' {
                                                                                                                                                  !j    • il            .1
                                                                                                                                                                        i< |j
                                                                                                                                                                           M          75
                                                                                                                                                                                      75
                                                                                                                                                            IT
                                                                                                                                                                        •;c
                                                                                                                                                                        •.S   H  -j   d
                                                                                                                                                        .   -           . V'          '«
                                                                                                                                                                        I]
                                                                                                                                                       i.!!             ..r           S
                                                                                                                                                  '!   ;:
                                                                                                                                                       M 1              6? n
                                                                                                                                                                        «  q.         "
                                                                                                                                                  11
                                                                                                                                                  :i
                                                                                                                                                       »2 '.J            i •:*
                                                                                                                                                                         2            "t
                                                                                                                                                        . -             :!
                                                                                                                                                                        51 n
                                                                                                                                                                        -  n          •.?
                                                                                                                                                                 5< ii
                                                                                                                                                       •J v!     ^  H  !l               S
                                                                                                                                                       -J    j   1.:•j  'J •]*        !•
                                                                                                                                                                  *••
                                                                                                                                                       W U       ul* S M              rf.   r>
                                                                                                                                                                                            •>4
                                                                               cn
                                                                               •si
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 81 of 103 PageID #: 81




                                                      Informai translation

             To Orchols Mlshpoi Coun[may God bless you with longevity
                                                                  |
             We hereby reply to you out ofthe esteem in which we hold vou that we are prepared to have
             the matter heard by the Beth Din nj>Nnpn"n [a specific Dcih Din in London]in our city, as
             we have previously informed you,and in response to your letter of29 June 2017 we enclose
o            the response ol the respected Rabbi Schle/tinger[may God bless you with lonuevitv].
o

^            Therefore, our communications with Orchois Mishpot Court arc at an end, and if the plaintiff
Q            should apply to civil court he will forfeit his right to have the matter heard again by the Beth
0            Din us expiained in the [Malacha - relevant citation|. Knowing the consccjucnccs of his
            actions, the plainiifl'nuisi act as he sees fit.
H.

1^          .Signed on 12 July 2017
o
            ioscpii Roth hart
                    Kothbart
            On behalfofthe Rothbart l-amih
0)


Q.

o>




S
O
13


K
CO



c
(D
E
3
O
0
O

<o
(O
o
o
o

t1
o>
tH


<u
(O
(0
o




         OM.au I37-933iA.| 103453 0011



                                                                                                                68
      Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 82 of 103 PageID #: 82


                                                                                  VvV^i




      IN THE HIGH COURT OFJUSTICE

      FAMILY DIVISION
                                                                                          BP
      THE PRINCIPAL REGISTRV



      IN THE ESTATE OFJANOS ROTHBART DECEASED
rH
O
tH

      BETWEEN:
9                                           ISRAELROTHBART
0)

                                                                                                 Claimant
Q.
eg                                                    and
«*—
o
*H
0)
                                            MORRIS ROTHBART
§*
Q.                                                                                              Defendant
O)
rH



§
o                                                 SUBPOENA
TJ
O
il
      NOTICE: IF YOU, THE WTHUN-NAMED MORRIS ROTHBART, NEGLECT TO OBEY
      THIS SUBPOENA BY THE TIME THEREIN STATED, YOU MAY BE HELD TO BE IN
c
0)    CONTEMPT OFCOURT AND LIABLE TO IMPRISONMENT.
E
3
a
o
Q     ELIZABETH THE SECOND, by the Grace of God, of the United Kingdom of Great Britain and
(O
(O    Northern Ireland and of Our Other Realms and Territories Queen, Head of the Commonwealth,
o
o
o
      Defender of the Faith
 •
>
 o
d>    TO Moiris Rotbbart of20 Warwick Grove, London ES 9HU.
*—I


 <u
      It appears by an Affidavit of Israel Rothbart sworn on 21 December 2017 and filed in the Principal
O
      Registry of the Family Division of our High Court of Justice that a certain original document,being or
      purporting to be testamentary, to wit the last will and testament, made in 2012 of Janos Rothbart
      deceased, late of 18 Overlea Road, Clapton Common, London E5 9BG who died on 3 June 2015 Is
      now in your possession,custody or power.



      DM EU 13796029.11112452.0011
     Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 83 of 103 PageID #: 83




     WE COMMAND YOU that, within fourteen days after service hereof on you, inclusive of the day of
     such service, you do bring into and leave with the proper officer in the Principal Registry the above
     mentioned original document now in the possession, custody or power of you Morris Rothbart:

      WITNESS, David Gauke M.P. Lord High Chancellor of Great Britain at the High Court of Justice on




§■    district REGISTRAR
                                         RSBn/raiTBy
                                      DISlTtlCT REGISTRAR
                                                                          ^
eg


eg    Subpoena issued by McDermotl Will & Emery of 110 Bishopsgale, London EC2N 4AV; Solicitors.
0
O)


^     The Principal Registry of the Family Division of the High Court of Justice Is at First Avenue House,
o>
tH    42-49 High Holbom, London WClV 6NP, and the proper officer referred to Is the Record Keeper
s
O
X3
      NOTE: If you Morris Rothbart deny that the testamentary document referred to is In your possession,
0
      custody or power, you may swear an affidavit to that effect and file it in the Principal Registry.

      7b the Defendant.
C
0
E
3
U
0
a

(O
(O
o
o
o

t1
O)
tH


0

(8
u




       DM CU l37«i023.XI034S2Jinil
       Case 11:08
Sl-KftR-ffllB 1:19-mc-00072-LDH
                    FROM:        ^Document 1 Filed 01/10/19 Page    84 of 103 PageIDp.i
                                                               T0:^«^883425          #: 84
              Case l:19-cv-00066  cument 1-5 Filed 01/04/19 Page 11. / PagelD #: 103




                                                                                  AfRda^t an behalf of: Claimant
                                                                                      Afffdavit of: Jane Gregoiy
                                                                                                 AradavitNof I
                                                                                              Exhibit No:«JC1"
                                                                                           Date Sworn: As Dated



  IN THE HIGH COURT OF JUSTICE
  FAMILY DIVISION

  THE FRIINCTFAL REGISTRY


  IN THE ESTATE OF JANOS ROTHBART DECEASED


  BETWEEN:



                                            ISRAEL ROTHBART
                                                                                                     Claimant

                                                    -and-



                                            MORRIS ROTHBART
                                                                                                    Defendant



                                    AFFIDAVIT OF FROCESS SERVER




   1» Jane Gregory of United Kingdom Process, 31-35 Kirby Street, London, ECIN 8TE, Process Server acting
   under the direction of McDermott Will & Emery,Solicitors for the Claimant Swear on Oath as follows;

      I. That except where otherwise stated to the contrary this Affidavit is made of my own knowledge to the
          maners referred to.


      2. That I did on Monday the I2lh day of March 2018 at 9.00pm hours serve the Defendant Mr Morris
         Rothbart with a Subpoena and Affidavit of Israel Rothbait with Exhibit issued herein outside 70
          Markfieid Road,London,N15 4QF.


      3. There is now produced and shown to me marked "JCl** a bundle containing true copies of the
          documents so served by me.
       Case 11:^
21-MfiR-S018 1:19-mc-00072-LDH
                   FROM:     ^Document 1 Filed 01/10/19 Page 85 of 103 PageIDP.2
                                                        TQtOMT^S^SS           #: 85
              Case l:19-cv-00066          cument 1-5 Filed 01/04/19 Page 2 c            PagelD #: 104




       4. That the residential address tbr Mr Morris Rothbart had been attended earlier thait evening but that his
          wife Sarah had informed me that he was not currently borne and that she would pass my details to him.
          That approximately 5 minutes after leaving the residential address, a telephone call was received from
          Mr Morris Rotlibart who stated that he was currently at work but that he would meet me outside his
          work premises. That Mr Morris Rothbart supplied a work address of70 Markfleld Road,T.ondon, N15
          4QF. That 1 immediately proceeded to this secondary address and found the Defendant wailing outside
          and that1 then personally served the Defendant Mr Morris Rothbart with the aforementioned documents.
          That Mr Morris Rothbart conrirmcd his identity whilst accepting the documents fifom mc.




  Swomby


  At     W(»Sf                               KASTTo.a
                      6C.I


  This ^2^0?^

  Before me,


                        SoCvCiToe /                           cP
       Case 11:09
ai-MflR-20ie 1:19-mc-00072-LDH
                   FROM:        jm.Document 1 Filed 01/10/19 Page     86 of 103 PageIDP.3
                                                               TO;0^aHi;?8034S5         #: 86
             Case l:19-cv-00066    cumentl-5 Filed 01/04/19 Page 3 c PagelD#:105




                                                                     AdidovU OB behalfof: Claimant
                                                                         Affidavit of! Jane Gregoiy
                                                                                    Affidavit Not I
                                                                                 Exhibit Not
                                                                              Date Sworat As Dated



  IN THE HIGH COURT OF JUSTICE
  FAMILY DIVISION

  THE PRINCIPAL REGISTRY



  m THE ESTATE OF JANOS ROTHBART DECEASED


  BETWEEN:
                                     ISRAEL ROTHBART
                                                                                        Claimant

                                            -and-



                                     MORRIS ROTHBART
                                                                                       Defendant




                                        EXHIBIT"JOr




                 THIS BUNDLE MARKED           REFERRED IN THE AFFIDAVIT OF
                  JANE GREGORY DATED                 rYlXXTcSrx .         2018


                Signedoi,.
                                                    TacH:
                                                •Souci"rMA,
       Case 11:09
21-MfiR-S018 1:19-mc-00072-LDH
                   FROI:        Document 1 Filed 01/10/19 Page     87 of 103 PageIDP.#:
                                                              T0:^aajr^3425          4 87
             Case l:19-cv-00066 .:ument 1-5 Filed 01/04/19 Page 4 c PagelD #: 106




                                                                  Affidavit on behalf of: Claimant
                                                                       Affidavit of:Jane Grogoiy
                                                                                   Alfidnvlt No: 1
                                                                              Exhibit No:".iCl**
                                                                           Date Sworn: As Dated

                                                              IN THE HIGH COURT OfJUSTICE
                                                                             FAMILY DIVISION
                                                                   THE PRINCIPAL REGISTRY

                                                 IN THE ESTATE OF JANOS ROTHBART DECEASED
                                                                                  BETWEEN:

                                                                           ISRAEL ROTHBART
                                                                                        Claimant

                                                                                          •and-

                                                                          MORRlSKOrHUAKY
                                                                                        Defendoot

                                                              AFFlDAVn^ OFPROCESS SERVER
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 88 of 103 PageID #: 88
    Case l:19-cv-00066 xument 1-6 Filed 01/04/19 Psige 1 o, / PagelD #:107




   IN THE HIGH COURT OF JUSTICE
   FAMILY DIVISION

   THE PRINCIFAL REGISTRY

   IN THE ESTATE OF JANOS ROTHBART DECEASED
   BETWEEN:


                                     ISRAEL ROTHBART
                                                                                 CLAIMANT

                                               AND



                                     MORRIS ROTHBART
                                                                                DEFENDANT




                          AFMRMATION of morris ROTHBART



    1, Moitis Rodibait of20 Warwick Grove, London,E5 SHU,Defendant herein, do solemnly
    and sincerely declare and affirm as follows:
    1.     1 am the uncle of the Claimant and one of the surviving children of Janos Rothbart
                       and I make this Affirmation in response to the Subpoena issued on 28"
             February 2018 and to the Claimant's Affidavit and Exhibit of 12"December 2017.
             Save as otherwise appears fiom the context hereot all statements offeet herein are
             to my knowledge tnie,


    2.      I have no knowledge ofany Will made in or around 2012 by my deceased fether and
              thus am in no position to produce a document of which I have no knowledge and
             cannot have been in possession of. As will appear ftom matters below, and as
             should be well known to the Claimant, in August 2009 my deceased father suffered
              a severe stroke which led to a brain haemorrhage as a result of which he was
              physically and mentally unable and incapable to have executed a Will from that time
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 89 of 103 PageID #: 89
    Case l:19-cv-00066 . oumentl-6 Filed 01/04/19 Page 2 o. PagelD#:108




              until his death. At all times after the stroke he was totally dependent on his close
              family and carers to look after his physical and mental wellbeing.
   3.        The only Will of my late father of which I have any knowledge is the one made by
              him in 1975 a copy of which is exhibited to the Claimant's Affidavit, which was
              discovered after the Claimant's Solicitors made a request for a will.

   4.        In addition and by way ofgeneral comment,1 note that the majority ofthe evidence in
              the Claimant's Affidavit is at best hearsay and that at no stage has he sou^t to
              adduce any evidence from Uvi Kraus. who is the Claimant's brother-in-law and who
              1 have met at many family funcUons. I accept we discussed many matters including
               my late father's estate, but at no time did,or could I have produced the alleged Will
               in circumstances where 1 know ofno such Will and I fail to understand why it is that
               there is no direct evidence from Mr Kraus upon which he can be cross-examined.
    5.        My late father's estate consists of limited amounts of cash and personal effects, the
               total value of which is likely to be less than £80,000.00 and although application is
               now being made for a grant of probate based on the 1975 will, it has not so far
               proven necessary to have a grant.

    6.        My late        died aged 82 and bad been housebound without any substantial regular
                    for some6 years before his death and in circumstances where he retired fixrm
               bu^ess in circa 1998 and was reliant on state and German reparations pension. My
               femily are all members ofthe Hasidic Orthodox community such that in addidon to
               my late foUier's phUanthroplc charitable bequests be also made tegular gifts to his 7
               (and MnfaHim-itely later 6) children, 52 gtandchildrra and 15 great gtanddii!dren
                who he gave generously to. In addiUon,and aft« his stroke, he had to pay for carers
                and home help.


        7.     In summary, I know of no WiU other than the 1975 WUI and that my late ftflier's
                estate had only a nominal value.

        8.     1 note that the affidavit offoe Claimant is conlradiclory in several materUl respects
                 and mote importantly adduces no evidence as to what are alleged to have been the
                 terms of foe alleged (but denied) 2012 WiU and cleariy all foe Cfourt can decide is
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 90 of 103 PageID #: 90
     Case l:19-cv-00066 t. cument 1-6 Filed 01/04/19 Page 3 o. . PagelD #: 109




            whether or not such a Will was made and the effect this might have had on the 1975
            Will.




    Affirmed by the above named deponent:                 /.A...I


                                         SotvcxTbgs


    thisZ^dayof                    2018

    before me:                     ccoaswwmTe
    Signature:
                                                                    Goodman Ray
                                                                    5 Cranwood Street
                                                                    LONDON
             ^      ..      r     .u
    Sollcttor I ComiaicBioniT fnr nam\
                                                                    EC1V9GR
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 91 of 103 PageID #: 91
     Case l:19-cv-00066 . .cumentl-6 Filed 01/04/19 Page 4 o. rPagelD#:110




                                               HIGH COURT OF JUSTICE

                                                      FAMILY DIVISION

                                              THE PRINCIPAL REGISTRY

                           IN THE ESTATE OF JANOS ROTHBART DECEASED
                                                              BETWEEN:



                                                     ISRAEL ROTHBART
                                                             CLAIMANT

                                                                     AND



                                                    MORRIS ROTHBART
                                                            DEFENDANT




                                    AFFIRMATION OF MORRIS ROTHBART




                                                                DKLMLLP
                                                                 City House
                                                           3 Cranwood Street
                                                                    London
                                                                  ECIV9PE
                                                      Ref:JHK/ROT3l42l.OOI
Case 1:19-mc-00072-LDH/"SDocument 1 Filed 01/10/19 Page/"""n
                                                         92 of 103 PageID #: 92
    Case l:19-cv-00066 L .umentl-8 Filed 01/04/19 Pagelol PagelD#:112

   McDermott
   Will&Emery
   Boston Blusseb CIticogo Donas DOsssittof Frankfuit Kousion lonOon LosAngetos Miami                             Ziva Robertson
   Milan Mtmleh NowYcrtc OmngeCounty Parts Rome Seoul SiaconVaBey Washmflton. DC
                                                                                                                  «44 2075776950
   Sautegle aSanca wtttiBIWE CMna Law OHIcn(Shanghai)



   Our Rcr       ZR/DB - 102452.0011




   DKLM
   3 Cranwood St
   Hoxton
   London
   EC1V9PE

                                                                                                                          8 October 2018




   Dear Sirs



   The Estate of the Late Janes Rothbart,Deceased

   We refer to our client*s subpoena of 28 February 2018 and your cUent*s affirmation in
   response dated 26 March 2018(the Aflirroation).
   The Affirmation contains assertions that fail to adequately explain key aspects of matters
   raised in our client*s affidavit and are contrary to your client*s conduct to date. In an effort to
   resolve the dispute without further proceedings, consistently with the overriding objective,
   we would be most grateful for replies to the following queries:
    1. Your client has made numerous payments to our client, ostensibly by way interim
         distributions from the Deceased's estate. If these payments were, in fact, not made from
         the Deceased's estate, we should be grateful for your client's clarification of the source
         and the reason for these payments.

    2. In the Affirmation, your client stated that an application for a grant of probate would be
          made based on the 1975 Will. However, we do not believe that an application for a grant
         of probate has been issued to date. Moreover, we note that the estate is said to be worA
         £80,000 but your client has failed to recall a loan made by the Deceased to one of his
         companies in the sum of£129,000,in respect of which a charge remains in place. If the
         loan has in fact been discharged, we would have expected the charge to have been
         removed and the estate to be larger than stated by your client. Please therefore confirm
          the correct size ofthe estate and explain why a grant of probate has not been taken out.
    3. Please confirm specifically whether your client is aware of any testamentary instrument
       created by the Deceased during his lifetime, other than the 1975 will, whether your client
          considers such instrument to be valid or not, whether made pursuant to English law or
    UeOomtoH VMM <Emmy UKUP /« a Smitoa SabXty partnonhip tegulatttd by tbo SaSeiterB RogtOaUon Authority and ra^atand fo Englaitd and
    Wkha. ngiaiatad ttttttdtor 0C311809. Tho msmbota eto aoSoteta or ro^stared iotaign tawyera. A Sat ol mombata'ntataa and thav pretaaahml
    qu^Semtioaa is maSabto tar trtapoetidn at the prindpal/daea ot bt/doaas attd raghttared ertito stotm batow.

    110Blitiepso>tB LonrtoaGC2N4AY DX131004CDEKowidsiSleb Tolephena:4442075776000 ncsln6lo:-«442079776SSO wwwiRwmcom

    DM.EU I4437485«3.I024S2 00II
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 93 of 103 PageID #: 93
     Case l:19-cv-00066 L .umentl-8 Filed 01/04/19 Page 2 o! .^agelD#:113



       Jevsrish halacha, or alternatively^ any other documents providing for gifts or other
       transfers by the Deceased prior to his death, whether made pursuant to English law or
       Jewish halacha,

   4. Your client did not comment on the trust established by the Deceased during his lifetime.
      Please confirm the extent of your client's knowledge of any trusts established either by
       the Deceased or for the benefit of the Deceased and/or his heirs.

   As regards security for costs, we do not accept that our client is obliged to provide any such
   security in the circumstances of this case; but in any event you will be aware that the
   maximum he would be expect to provide, on any view, is the costs of enforcement of an
   English costs judgment in the USA. Such enforcement cannot reasonably cost more than
   £2,000 and our client would be willing to provide this by way of security, strictly as a
   commercial decision designed to avoid unnecessary skirmishes, in the unfortunate event that
   your client's recalcitrance mandates the continuation ofthe proceedings.
   We look forward to hearing from you by no later than 22 October 2018.
   Yours faithfully



   jic 0(r                                ^
   McDermott Will & Emery UK LLP




   DM EU I44274SS-2 1024520011
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 94 of 103 PageID #: 94
      Case l:19-cv-00066 L^ument 1-8 Filed 01/04/19 Page 3 olO-'agelD #:114
   McDermott
   Will&Emery
   Boston Bnissels CMcogo Ostiss OOssekfotf Franktbit Houston London LosAngetos Misnd                    Ziva Rotaitson
   Mttan Munleh NewYeik Orango County Parts Romo Seoul Sffieon Valley Wo8Hln8ton.DC.
                                                                                                         ♦44 207577 dBou
   Sintegte oUsnee wldi UWE CniM Law OtOoM(Stisnghal)



   Our Ref;     ZR/DD- I024S20011




   DKLM
   3 Cranwood St
   Hoxton
   London
   ECIV9PE

                                                                                                               30 October 2018




   Dear Sirs



   The Estate of the Late Janes Rothbart.Deceased

   We refer to our letter of8 October, to which we are yet to receive a response.

   We should be grateful if your clients could address our client's queries as soon as practicable
   and by no later than Tuesday,6 November.
   Yours faithfully




   McDermott Will & Emery UK LLP




    UeDonmtl Wm iEmaiy UK UP a a Ea^ad EabXty fuatntnldp ngtdattd by On Saboton RoffutUfon Autftoniy and ng^tand in Enffiand and
    W^ox ngiitend number 003119(0. lha mombere an tiOidton or ragatered htagn tawyara. A (at at members'nsmes end Otek pniasMkuaJ
                iM maaobta ter mspeetmn at On pttndpiJ piaea et busmase and tainted eSice shewn balow.

    IIOBhhoptQstQ IsndoaeCZNOAY DX131004COEKoundsdtieh TetC9hoiw»442075776900 FfioJm3o:+4«2075776950 wwwnwttCdm

    DM EUI4427485'2.102432.0011
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 95 of 103 PageID #: 95
   Case l:19-cv-00066 Duv;umentl-9 Filed 01/04/19 Page 1 oi 2 PagelD #: 115



Joseph J. Schwartz, Esq.
Law Office ofJoseph J. Schwartz, P.C.
3118 Quentin Road
Brooklyn,New York 11234
Phone:(347)566-4623
Fax:(347)757-4166
joseph@jsalawpc.com

Attorneysfor Claimant Israel Rothbart

                       UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NEW YORK




In re: Application ofISRAEL ROTHBART                      Misc. Action No.
for an Order to Conduct Discovery for Use
in a Foreign Legal Proceeding Pursuant                    ORDER
to 28 U.S.C.§ 1782



       THIS MATTER having been brought by application Israel Rothbart("Claimant"), by and
through his attorneys at the Law Office ofJoseph J. Schwartz,P.C.,on an Application Pursuant to
28 U.S.C. § 1782(the "Application"); and the Court having considered the papers submitted in
support thereof; and for good cause shown;

       IT IS on this                day of                    ,2019, hereby:
       ORDERED that Claimant's Application seeking discovery from Livi Kraus a/k/a Levi
Kraus a/k/a Levi Yitzchak Kraus ("Kraus"), resident of Brooklyn, New York, for use in Israel
Rothbart v. Morris Rothbart (In re: Estate ofJanos Rothbart Deceased"), SUB-39329/18, High
Court of Justice, Family Division, The Principal Registry, United Kingdom (the "U.K.
Proceeding") pursuant to 28 U.S.C.§ 1782 is hereby GRANTED;it is
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 96 of 103 PageID #: 96
   Case l:19-cv-00066 Document 1-9 Filed 01/04/19 Page 2 oi 2 PagelD #: 116



       FURTHER ORDERED that Claimant is authorized to issue the Subpoena in the form

attached as Exhibit H to the Declaration of Joseph J. Schwartz seeking deposition testimony and

the production ofdocuments from Kraus; it is

       FURTHER ORDERED that Claimant is authorized to issue further subpoenas to Kraus for

additional documents and testimony relating to the U.K. Proceeding as Claimant may deem

reasonably appropriate during the course of the U.K. Proceeding and/or subsequent related
proceedings; it is

       FURTHER ORDERED that counsel for Claimant is hereby appointed to take deposition

testimony,receive documents and administer oaths related to all discovery conducted by Claimant
pursuant to this Order; it is

       FURTHER ORDERED that all discovery conducted by Claimant pursuant to this Order

shall be conducted in accordance with the Federal Rules of Civil Procedure; and it is

        FURTHER ORDERED that Claimant shall serve copies ofthis Order and any subpoenas

issued pursuant to this Order on the parties in the U.K. Proceeding.




                                                     Hon.
         Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 97 of 103 PageID #: 97
           Case l:19-cv-00066 Document 1-10 Filed 01/04/19 Page 1 oi 7 PagelD #: 117
AO 88A (Rev.02/14)Subpoena to Testify at a Deposition in a Civil Action


                                      United States District Court
                                                                          for the

                                                         Eastern District of New York


                                                                            )
                     in Re: Appiication of:                                 )
 Israel Rothbart for an Order to Conduct Discovery for Use )                        Civil Action No.   1:18-mc-
    In a Foreign Proceeding Pursuant to 28 U.S.C. 1782 )
                                                           )
                             Defendant                                      )

                                SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                  Llvl Kraus a/k/a Levi Kraus a^a Lev! Yitzchak Kraus,270 Wallabout Street Apt 2B, Brooklyn,
                                                                      New York 11210

      fif Testimony: YOU ABE COMMANDED to appear at the time, date,and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalfabout the following matters, or
those set forth in an attachment:



 Place:          ottice ot Joseph j. Schwartz, k.c.,                                 Date and Time:
           3118 Quentin Road                                                                                ,2019 at 10:00 A.M.
           Brooklyn, New York 11234

          The deposition will be recorded by this method: _Cou^orter and Video Recording
          Production: You,or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying,testing, or sampling ofthe
           material:                              S®® Exhbit A




           The following provisions ofFed. R. Civ.P.45 are attached-Rule 45(c), relating to the place ofcompliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e)and(g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
 Date:
                                   CLERK OF COURT
                                                                                        OR


                                           Signature ofClerk or Deputy Clerk                               Attorney's signature

                                                                                                                           Israel Rothbart
 The name,address,e-mail address, and telephone number ofthe attorney representing(name ofparty)
                                                                      ,who issues or requests this subpoena, are:
Joseph J. Schwartz. Esq.. 3118 Quentin Road. Brooklyn, New York 11234,347-566-4623,joseph@jsalawpc.com
                                        Notice to the person who issues or requests this subpoena
 If this subpoena commands the production ofdocuments,electronically stored information,or tangible things before
 trial, a notice and a copy ofthe subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
         Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 98 of 103 PageID #: 98
           Case l;19-cv-00066 Document 1-10 Filed 01/04/19 Page 2 oi / PagelD #: 118

A088A (Rev. 02/14)Subpoena to Testify at a Deposition in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45(c),(d),(e),and(g)(Effective 12/1/13)
(c)Place of Compliance.                                                               (i)disclosing a trade secret or other confidential research, development,
                                                                                 or commercial information;or
 (1)For a Trial, Hearing,orDeposIden. A subpoena may command a                        (11)disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing,or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
  (A)vrithin 100 miles ofwhere the person lesidtt, is employed,or                study that was not requested by a party.
re^ariy transacts business in person;or                                           (QSpecifying Conditions as an Alternative. In the circumstances
  (B)within the state where the person resides, is employed,or regularly         describ^ in Rule 4S(dK3)(B),the court m^,instead ofquashing or
transacts business in person,ifthe person                                        modifying a subpoena,ordor appearance or production under specified
     0)is a party or a party's officer,or                                        conditions ifthe serving party:
     01)is commanded to attend a trial and would not incur substantial               0)shows a substantial need for the testimony or material that cannot be
expense.                                                                         otherwise met without undue hardship; and
                                                                                     (ti)ensures that the subpoenaed peison will be reasonably compensated.
 (2)For Other Discovery. A subpoena may command:
  (A)production ofdocuments,electronic^ly stored information,or                  (e)Duties In Responding to a Subpoena.
tangible things at a place within 100 miles ofwhere the person resides, is
employed,or regularly transacts business in person;and                            (t)Producing Documents or Eiectrenicaily StoredInformatiott. These
  (B)inspection ofpoises at the premises to be inspected.                        procedures apply to producing documents orelectronicdly stored
                                                                                 mformation:
(d)Protecting a Person Subject to a Subpoena; Enforcement.                        (A)Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course ofbusiness or
 (1)Avoiding Undue Burden or Expense;Sancttons. A party or attorn^               must organize and label(hem to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take re^nable steps            (B)Formfor Producing Electronically Stored Information NotSpecified
to avoid imposing tmdue burden or expense on a person subjMt to the              Ifa subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must           information,the person responding must produce it in a form or forms in
enforce this duty and impose an tqipropriate sanction—which may include          which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reason^le attomey's fees—on a party or attorney who             (C)Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                 person responding need not produce the same electronically stored
                                                                                 information in more than one form.
 (2)Command to Produce Materials or PermitInspection.                              (D)Inaccessible Electronically Stored information. The peison
  (A)Appearance Not Required. A person commanded to produce                  responding need not provide discovery ofelectronically stored information
documents,electronically stored information, or tangible things,or to        from sources that the person identifies as not reasonably accessible because
permit the inspection ofpremises,need not appear in person at the platx of of   undue burden or cost On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition, order,the person responding must show that the information is not
hearing, or trial.                                                           reasonably accessible because ofundue burden or cost Ifthatshowing is
                                                                             made,the court may nonetheless order discovery fiom such sources ifthe
  (B)Objections. A person commanded to produce documents or tangible requesting
things or to permit inspection may serve on the party or attomity designated 26(b)(2KC).party
                                                                                          The
                                                                                              shows good cause,considering the limitations ofRule
                                                                                               court may specify conditions for the discovery.
in the subpoena a written objection to inspecting,copying, testing,or
sampling any or all ofthe materials or to inspecting the premises—or to
prooucing electronically stored information in the form or forms requested. (2)  Claiming Privilege or Protection.
                                                                              (A)Information Withheld A person withholding sulyoenaed mformation
The objecUon must be served before the earlier ofthe time specified for
compliance or 14 days after the subpoena is served. Ifan objection is made, under  a claim that it is privileged or subject to protection as trial-preparation
                                                                             material must:
the following rules apply:
     (I)At any time,on notice to the commanded peis^ the serving party               (I)expressly make the claim; and                                  ,
 may move the court for the district where compliance is required for an             (II)describe the nature ofthe withheld documents,comrnunications,or
 order compelling production or inspection.                                       tangible things in a maimer that, without revealing information itself
      01)These acts mity be required only as directed in the order,and the        privileged or protected, will en^le the parties to assess the claim.
 order must protect a person who is neither a party nor a party's officer from     (B)Information Produced Ifinfoni^on produced in response to a
 significant expense resulting fiom compliance.                                   subpoena is subject to a claim ofprivilege or ofprotection as
                                                                                  trial-preparation material,the person m^ing the clairn may notify any party
 (3)Quashing or Moving a Subpoena.                                                that received the information ofthe claim and the basis for it. After
                                                                                  notified,a party must promptly return,sequester,or destroy the specified
   (A)When Required On timely motion,foe court for the district where             information and any copies it has; must not use or disclose the information
 compliance is required must qu^h or modify a subpoeiui that:                     until the claim is resolved; must take reasonable stejw to retrieve the
                                                                                  information ifthe party di^losed it before being notifi^;^d may promptly
      (i)fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
      (II)requires a person to comply beyond the geographical limits              compliance is required for a determination ofthe clai^ The person who
 specified in Rule 4S(c);                                                         produced the information must preserve the information until the claim is
                                                                                  resolved.
      011)requires disclosure ofprivileged or other protected matter, ifno
 exception or waiver applies; or
      (iv)subjects a person to tmdue burden.                                     (g)Contempt                                          . ^              .
  (B)When Permitted To protect a person subject to or affected by a               The court for the district where compliance is required—and also, atter a
 subpoena,the court for the district where compliance is required may,on          motion is transferred, the issuing court—may hold in conteinpt a person
 motion,quash or modify the subpoena ifit requires;                               who,having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.

                                         For access to subpoena materials,see Fed. R. Civ. P.45(a)Committee Note(2013).
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 99 of 103 PageID #: 99
  Case l:19-cv-00066 Document 1-10 Filed 01/04/19 Page 3 oi / PagelD #: 119



                                        EXHIBIT A

          DOCUMENTS TO BE PRODUCED IN RESPONSE TO SUBPOENA




   1. All documents or communications pertaining to, relating to, discussing, or otherwise
      evidencing matters concerning the Estate, the Hebrew Will, Trust, any testamentary
      document ofthe Deceased and/or the U.K. Proceeding.

   2. Copies ofany emails,spreadsheets,text messages, WhatsApp chat, instant message,
      letters, facsimile or any other communications between You and either Esther Rothbart,
      Morris Rothbart, Joseph Rothbart, Abraham Yeshaya Rothbart, David Rothbart, Harry
      Rothbart, Jack Rothbart, Israel Rothbart,or any other members ofthe Rothbart Family,
      pertaining to the Estate,the Hebrew Will, Trust,any testamentary document ofthe
      Deceased and/or the U.K.Proceeding during the period ofJanuary 2015 to the present.

   3. Copies ofall documents, notes, reports, memoranda,emails, text messages, or other
      writings pertaining to Your visit to London in or around the Spring of2015 and any
      discussions had therein pertaining to the Estate, the Hebrew Will, Trust, or any other
      testamentary document ofthe Deceased.

   4. Copies ofany checks,deposit slips,receipts, emails,text messages, WhatsApp chats,
      instant messages, letters, facsimile or other documents pertaining to, referring to,
      demonstrating or otherwise evidencing any payments or transfer offunds, directly or
      indirectly,from Morris Rothbart, Joseph Rothbart,or Esther Rothbart to You,
       individually or for the benefit ofany other members ofthe Rothbart Family, during the
       period ofJune 2015 to present.

   5. Copies ofany checks,deposit slips,receipts, emails,text messages, WhatsApp chats,
       instant messages, letters,facsimile or other documents pertaining to, referring to,
       demonstrating or otherwise evidencing any payments or transfer offunds, directly or
       indirectly,from Morris Heizog, Bernard Kraus,or any other third party at the request of
       Morris Rothbart to You,individually or for the benefit of any other members ofthe
       Rothbart Family, during the period ofJune 2015 to present.

   6. Any and all non-privileged documents relied on or reviewed by You in preparation for or
       in response to this subpoena.

                              DEFINITIONS & INSTRUCTIONS


        A.    The following definitions and instructions shall apply:
        (i)   Reference to any party, person or entity shall include its predecessors, successors.
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 100 of 103 PageID #: 100
   Case l:19-cv-00066 Document 1-10 Filed 01/04/19 Page 4 oi 7 PagelD #: 120



 parents, affiliates, subsidiaries, divisions, shareholders, members, officers, managers, directors,

 employees, representatives, agents, servants, attorneys and all persons acting or purporting to act

 on behalfofany ofthe foregoing.

         (ii) "Communication" shall include oral, written, recorded or other transmission of

 information, in the form offacts, ideas, inquiries or otherwise.

         (iii) "Documents" shall include: originals and copies, handwritten or printed, recorded,
 stored or reproduced by any process, including computer entry,ofany Communication or matter,
 and drafts or revisions thereof and amendments thereto; each draft or non-identical copy shall be

 a separate document; objects or things to the extent responsive to a request and all documents or
 things similar to any ofthe items stated herein, including, but not limited to, punch cards, printout
 sheets, movie film slides, videotapes, phonograph records, photographs, microfilm, notes, letters,
 e-mails, records, memoranda,ledgers,journals, worksheets,accounting sheets, books ofaccounts,
 checkbooks, checks, bank statements, brochures, circulars, proofs, sheets, books, magazines,
 notebooks, diaries, calendars, appointment books, registers, charts, tables, papers, agreements,
 contracts, purchase orders, acknowledgments, invoices, authorizations, budgets, analyses,
 projections, transcripts, minutes of meetings of any kind, correspondence, telegrams, drafts, data
 processing disks or tapes, or computer produced interpretations thereof, mechanical or electrical
 sound records and transcripts thereof, computer printouts, and each copy ofthe foregoing which
  is non-identical because of marginal notations or otherwise. In all cases where originals or non-
  identical copies are not available,"Document" also means copies of the original document and
  copies of non-identical copies. A request for "Documents" shall include all transmittal sheets,
  cover letters, exhibits, enclosures or attachments thereto, as well as the "Documents"themselves.
  E-mails and their attachments shall not be separated, and all electronic documents shall be
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 101 of 103 PageID #: 101
    Case l:19-cv-00066 Document 1-10 Filed 01/04/19 Page 5 oi 7 PagelD #: 121



 produced with their associated metadata.

         (iv) **Conceming'' shall include:            analyzing; commenting upon; comprising;

 concerning; constituting; containing; describing; discussing; disclosing; embodying; evidencing;

 explaining; identifying; indicating; recording; referring to, directly or indirectly; reflecting;

 relating to; setting forth; showing; summarizing or supporting.

         (v) "And" and "or" shall be construed disjunctively or conjunctively so as to bring
 within the scope ofany request all responses which otherwise might be construed as outside ofits
 scope;"including" shall be interpreted to be "including without limitation"; and the singular form
 ofa word shall be construed to include the plural and vice versa.

         (vi) "Parties" shall mean the parties named in the caption above.
         (vii) "U.K. Proceeding" shall mean the case captioned Israel Rothbart v. Morris
 Rothbart (In re: Estate ofJanos Rothbart Deceased")^ SUB-39329/18, High Court of Justice,
 Family Division, The Principal Registry, United Kingdom
          (viii) "Deceased" shall mean Janos Rothbart, who resided during his lifetime at 18
 Overlea Road, London, England.

          (ix) The term "Estate" shall mean any assets belonging to the Deceased upon his death
  which form the estate ofthe Deceased upon his death in 2015.

          (x) "Trust" shall mean any trust account, trust document, irrevocable trust, revocable
  trust, asset protection trust,charitable trust,constructive trust,special needs trust, spendthrift trust,
  tax by-pass trust, totten trust, or any other legal trust entity created by or on behalf of Janos
  Rothbart prior to his death,for which members ofthe Rothbart Family are beneficiaries.
          (xi) "Rothbart Family" shall mean the children, grandchildren and great-grandchildren
  ofJanos and Esther Rothbart, including their spouses.
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 102 of 103 PageID #: 102
   Case l:19-cv-00066 Document 1-10 Filed 01/04/19 Page 6 d / PagelD #: 122



        (xii) "Hebrew Will" shall mean the Jewish religious Tzava*ah document executed by

 Janos Rothbart in or around 2012,or any other testamentary document executed by Janos Rothbart

 prior to his death in accordance with Jewish halacha.

         (xiii) "You" or "Your" shall mean Livi Kraus, a/k/a Levi Yitzchak Kraus, your agents,

 employees,representatives, or other individuals acting on your behalfor at your instruction.
           B.   Unless otherwise expressly indicated, Documents to be produced shall be those
 dated, prepared, sent, received or applicable, effective, governing or concerning dates from and
 after the earliest date to which reference is made in the Complaint and continuing through to the
 present

           C.   A request for Documents shall include all transmittal sheets,cover letters,exhibits,
 enclosures or attachments thereto, and any other Documents in connection therewith, as well as
 the Documents,themselves.

           D.   The failure ofa request to employ the term "alleged" or a similar term shall not be
 deemed an admission.

           E.   This request is continuing in nature and,in the event the You become aware of, or
 acquires possession, custody or control of. any additional responsive Documents, You shall
 promptly notify the requesting party and shall produce such additional Documents for inspection
 and copying.

           F.   Documents shall be produced, organized and labeled so as to correspond to the
 specific requests in this notice, but each also shall be identified to the file, office or person from
  which it was obtained.

           G.   No later than one week prior to the date and time noticed for production. You shall
  provide a writing identifying any Documents withheld from production upon a claim of privilege.
Case 1:19-mc-00072-LDH Document 1 Filed 01/10/19 Page 103 of 103 PageID #: 103
    Case l:19-cv-00066 Douument 1-10 Filed 01/04/19 Page 7 oi 7 PagelD #: 123



 relevance or otherwise, specifying alleged reasons for such withholding and providing for each

 such Document the following:

         (i)    name,title or position and relationship with any party to this action ofeach author

 or preparer, addressee or other party thereto, recipient thereof, or person to whom the contents

 thereof were communicated;

         (ii)   date of initial creation and dates of each subsequent modification and any date

 appearing thereon;

         (iii) title, general description (such as "letter", "memorandum","report", "notation",
 etc.)and number of pages, attachments and appendices;
         (iv) name,title or position and address ofeach person presently in possession,custody
 or control ofthe Document and any copies thereof;

         (v) location ofsuch Document with sufficient detail to obtain its production; and
         (vi) subject-matter and nature ofprivilege or objection asserted.
          H.    If any Document herein requested has been lost, discarded or destroyed, the You
 shall identify such Document as completely as possible, including, without limitation: the
 information requested in G (i)-(vi)above;the contents ofthe Document;the date and manner of
 disposal; the reasons for disposal; and the persons authorizing, having knowledge of or
  participating in the disposal; all persons having knowledge of the contents thereof, the steps, if
  any, taken to avoid such disposal and shall provide an affidavit setting forth the efforts made to
  locate and obtain the original and any copies ofsuch Documents.

          I.     Notwithstanding the above, this subpoena shall be construed in accordance with
  Federal Rules of Civil Procedure Rule 45,and in the event ofany discrepancy between the above
  the rules therein, the Federal Rules of Civil Procedure shall prevail.
